
	
		II
		Calendar No. 452
		115th CONGRESS
		2d Session
		S. 3073
		[Report No. 115–276]
		IN THE SENATE OF THE UNITED STATES
		
			June 14, 2018
			Ms. Murkowski, from the Committee on Appropriations, reported the following original bill; which was read twice and placed on the calendar
		
		A BILL
		Making appropriations for the Department of the Interior, environment, and related agencies for the
			 fiscal year ending September 30, 2019, and for other purposes.
	
	
		
			That the following sums are appropriated,
			 out of any money in the Treasury not otherwise appropriated, for the
			 Department of the Interior, environment, and related agencies for the
			 fiscal year ending September 30, 2019, and for other purposes, namely:
		I
			Department of the Interior
			Bureau of land management
			Management of lands and resourcesFor necessary expenses for protection, use, improvement, development, disposal, cadastral
			 surveying, classification, acquisition of easements and other interests in
			 lands, and performance of other functions, including maintenance of
			 facilities, as authorized by law, in the management of lands and their
			 resources under the jurisdiction of the Bureau of Land Management,
			 including the general administration of the Bureau, and assessment of
			 mineral potential of public lands pursuant to section 1010(a) of Public
			 Law 96–487 (16 U.S.C. 3150(a)), $1,196,143,000, to remain available until
			 expended, including all such amounts as are collected from permit
			 processing fees, as authorized but made subject to future appropriation by
			 section 35(d)(3)(A)(i) of the Mineral Leasing Act (30 U.S.C. 191), except
			 that amounts from permit processing fees may be used for any
			 bureau-related expenses associated with the processing of oil and gas
			 applications for permits to drill and related use of authorizations.In addition, $39,696,000 is for Mining Law Administration program operations, including the cost of
			 administering the mining claim fee program, to remain available until
			 expended, to be reduced by amounts collected by the Bureau and credited to
			 this appropriation from mining claim maintenance fees and location fees
			 that are hereby authorized for fiscal year 2019, so as to result in a
			 final appropriation estimated at not more than $1,196,143,000, and
			 $2,000,000, to remain available until expended, from communication site
			 rental fees established by the Bureau for the cost of administering
			 communication site activities.
			Land acquisitionFor expenses necessary to carry out sections 205, 206, and 318(d) of Public Law 94–579, including
			 administrative expenses and acquisition of lands or waters, or interests
			 therein, $26,016,000, to be derived from the Land and Water Conservation
			 Fund and to remain available until expended.
			Oregon and california grant landsFor expenses necessary for management, protection, and development of resources and for
			 construction, operation, and maintenance of access roads, reforestation,
			 and other improvements on the revested Oregon and California Railroad
			 grant lands, on other Federal lands in the Oregon and California
			 land-grant counties of Oregon, and on adjacent rights-of-way; and
			 acquisition of lands or interests therein, including existing connecting
			 roads on or adjacent to such grant lands; $106,543,000, to remain
			 available until expended: Provided, That 25 percent of the aggregate of all receipts during the current fiscal year from the revested
			 Oregon and California Railroad grant lands is hereby made a charge against
			 the Oregon and California land-grant fund and shall be transferred to the
			 General Fund in the Treasury in accordance with the second paragraph of
			 subsection (b) of title II of the Act of August 28, 1937 (43 U.S.C. 2605).
			Range improvementsFor rehabilitation, protection, and acquisition of lands and interests therein, and improvement of
			 Federal rangelands pursuant to section 401 of the Federal Land Policy and
			 Management Act of 1976 (43 U.S.C. 1751), notwithstanding any other Act,
			 sums equal to 50 percent of all moneys received during the prior fiscal
			 year under sections 3 and 15 of the Taylor Grazing Act (43 U.S.C. 315b,
			 315m) and the amount designated for range improvements from grazing fees
			 and mineral leasing receipts from Bankhead-Jones lands transferred to the
			 Department of the Interior pursuant to law, but not less than $10,000,000,
			 to remain available until expended: Provided, That not to exceed $600,000 shall be available for administrative expenses.
			Service charges, deposits, and forfeituresFor administrative expenses and other costs related to processing application documents and other
			 authorizations for use and disposal of public lands and resources, for
			 costs of providing copies of official public land documents, for
			 monitoring construction, operation, and termination of facilities in
			 conjunction with use authorizations, and for rehabilitation of damaged
			 property, such amounts as may be collected under Public Law 94–579 (43
			 U.S.C. 1701 et seq.), and under section 28 of the Mineral Leasing Act (30
			 U.S.C. 185), to remain available until expended: Provided, That notwithstanding any provision to the contrary of section 305(a) of Public Law 94–579 (43
			 U.S.C. 1735(a)), any moneys that have been or will be received pursuant to
			 that section, whether as a result of forfeiture, compromise, or
			 settlement, if not appropriate for refund pursuant to section 305(c) of
			 that Act (43 U.S.C. 1735(c)), shall be available and may be expended under
			 the authority of this Act by the Secretary to improve, protect, or
			 rehabilitate any public lands administered through the Bureau of Land
			 Management which have been damaged by the action of a resource developer,
			 purchaser, permittee, or any unauthorized person, without regard to
			 whether all moneys collected from each such action are used on the exact
			 lands damaged which led to the action: Provided further, That any such moneys that are in excess of amounts needed to repair damage to the exact land for
			 which funds were collected may be used to repair other damaged public
			 lands.
			Miscellaneous trust fundsIn addition to amounts authorized to be expended under existing laws, there is hereby appropriated
			 such amounts as may be contributed under section 307 of Public Law 94–579
			 (43 U.S.C. 1737), and such amounts as may be advanced for administrative
			 costs, surveys, appraisals, and costs of making conveyances of omitted
			 lands under section 211(b) of that Act (43 U.S.C. 1721(b)), to remain
			 available until expended.
			Administrative provisionsThe Bureau of Land Management may carry out the operations funded under this Act by direct
			 expenditure, contracts, grants, cooperative agreements and reimbursable
			 agreements with public and private entities, including with States.
			 Appropriations for the Bureau shall be available for purchase, erection,
			 and dismantlement of temporary structures, and alteration and maintenance
			 of necessary buildings and appurtenant facilities to which the United
			 States has title; up to $100,000 for payments, at the discretion of the
			 Secretary, for information or evidence concerning violations of laws
			 administered by the Bureau; miscellaneous and emergency expenses of
			 enforcement activities authorized or approved by the Secretary and to be
			 accounted for solely on the Secretary’s certificate, not to exceed
			 $10,000: Provided, That notwithstanding Public Law 90–620 (44 U.S.C. 501), the Bureau may, under cooperative
			 cost-sharing and partnership arrangements authorized by law, procure
			 printing services from cooperators in connection with jointly produced
			 publications for which the cooperators share the cost of printing either
			 in cash or in services, and the Bureau determines the cooperator is
			 capable of meeting accepted quality standards: Provided further, That projects to be funded pursuant to a written commitment by a State government to provide an
			 identified amount of money in support of the project may be carried out by
			 the Bureau on a reimbursable basis. Appropriations herein made shall not
			 be available for the destruction of healthy, unadopted, wild horses and
			 burros in the care of the Bureau or its contractors or for the sale of
			 wild horses and burros that results in their destruction for processing
			 into commercial products.
			United states fish and wildlife service
			Resource managementFor necessary expenses of the United States Fish and Wildlife Service, as authorized by law, and
			 for scientific and economic studies, general administration, and for the
			 performance of other authorized functions related to such resources,
			 $1,292,067,000, to remain available until September 30, 2020: Provided, That not to exceed $17,818,000 shall be used for implementing subsections (a), (b), (c), and (e)
			 of section 4 of the Endangered Species Act of 1973 (16 U.S.C. 1533)
			 (except for processing petitions, developing and issuing proposed and
			 final regulations, and taking any other steps to implement actions
			 described in subsection (c)(2)(A), (c)(2)(B)(i), or (c)(2)(B)(ii)).
			ConstructionFor construction, improvement, acquisition, or removal of buildings and other facilities required
			 in the conservation, management, investigation, protection, and
			 utilization of fish and wildlife resources, and the acquisition of lands
			 and interests therein; $50,413,000, to remain available until expended.
			Land acquisitionFor expenses necessary to carry out chapter 2003 of title 54, United States Code, including
			 administrative expenses, and for acquisition of land or waters, or
			 interest therein, in accordance with statutory authority applicable to the
			 United States Fish and Wildlife Service, $45,189,000, to be derived from
			 the Land and Water Conservation Fund and to remain available until
			 expended: Provided, That none of the funds appropriated for specific land acquisition projects may be used to pay for
			 any administrative overhead, planning or other management costs.
			Cooperative endangered species conservation fundFor expenses necessary to carry out section 6 of the Endangered Species Act of 1973 (16 U.S.C.
			 1535), $49,495,000, to remain available until expended, of which
			 $18,695,000 is to be derived from the Cooperative Endangered Species
			 Conservation Fund; and of which $30,800,000 is to be derived from the Land
			 and Water Conservation Fund.
			National wildlife refuge fundFor expenses necessary to implement the Act of October 17, 1978 (16 U.S.C. 715s), $13,228,000.
			north american wetlands conservation fundFor expenses necessary to carry out the provisions of the North American Wetlands Conservation Act
			 (16 U.S.C. 4401 et seq.), $43,000,000, to remain available until expended.
			Neotropical migratory bird conservationFor expenses necessary to carry out the Neotropical Migratory Bird Conservation Act (16 U.S.C. 6101
			 et seq.), $3,910,000, to remain available until expended.
			Multinational species conservation fundFor expenses necessary to carry out the African Elephant Conservation Act (16 U.S.C. 4201 et seq.),
			 the Asian Elephant Conservation Act of 1997 (16 U.S.C. 4261 et seq.), the
			 Rhinoceros and Tiger Conservation Act of 1994 (16 U.S.C. 5301 et seq.),
			 the Great Ape Conservation Act of 2000 (16 U.S.C. 6301 et seq.), and the
			 Marine Turtle Conservation Act of 2004 (16 U.S.C. 6601 et seq.),
			 $12,061,000, to remain available until expended.
			State and tribal wildlife grantsFor wildlife conservation grants to States and to the District of Columbia, Puerto Rico, Guam, the
			 United States Virgin Islands, the Northern Mariana Islands, American
			 Samoa, and Indian tribes under the provisions of the Fish and Wildlife Act
			 of 1956 and the Fish and Wildlife Coordination Act, for the development
			 and implementation of programs for the benefit of wildlife and their
			 habitat, including species that are not hunted or fished, $65,571,000, to
			 remain available until expended: Provided, That of the amount provided herein, $4,209,000 is for a competitive grant program for Indian
			 tribes not subject to the remaining provisions of this appropriation: Provided further, That $6,362,000 is for a competitive grant program to implement approved plans for States,
			 territories, and other jurisdictions and at the discretion of affected
			 States, the regional Associations of fish and wildlife agencies, not
			 subject to the remaining provisions of this appropriation: Provided further, That the Secretary shall, after deducting $10,571,000 and administrative expenses, apportion the
			 amount provided herein in the following manner: (1) to the District of
			 Columbia and to the Commonwealth of Puerto Rico, each a sum equal to not
			 more than one-half of 1 percent thereof; and (2) to Guam, American Samoa,
			 the United States Virgin Islands, and the Commonwealth of the Northern
			 Mariana Islands, each a sum equal to not more than one-fourth of 1 percent
			 thereof: Provided further, That the Secretary shall apportion the remaining amount in the following manner: (1) one-third of
			 which is based on the ratio to which the land area of such State bears to
			 the total land area of all such States; and (2) two-thirds of which is
			 based on the ratio to which the population of such State bears to the
			 total population of all such States:  Provided further, That the amounts apportioned under this paragraph shall be adjusted equitably so that no State
			 shall be apportioned a sum which is less than 1 percent of the amount
			 available for apportionment under this paragraph for any fiscal year or
			 more than 5 percent of such amount: Provided further, That the Federal share of planning grants shall not exceed 75 percent of the total costs of such
			 projects and the Federal share of implementation grants shall not exceed
			 65 percent of the total costs of such projects: Provided further, That the non-Federal share of such projects may not be derived from Federal grant programs: Provided further, That any amount apportioned in 2019 to any State, territory, or other jurisdiction that remains
			 unobligated as of September 30, 2020, shall be reapportioned, together
			 with funds appropriated in 2021, in the manner provided herein.
			Administrative provisionsThe United States Fish and Wildlife Service may carry out the operations of Service programs by
			 direct expenditure, contracts, grants, cooperative agreements and
			 reimbursable agreements with public and private entities. Appropriations
			 and funds available to the United States Fish and Wildlife Service shall
			 be available for repair of damage to public roads within and adjacent to
			 reservation areas caused by operations of the Service; options for the
			 purchase of land at not to exceed $1 for each option; facilities incident
			 to such public recreational uses on conservation areas as are consistent
			 with their primary purpose; and the maintenance and improvement of
			 aquaria, buildings, and other facilities under the jurisdiction of the
			 Service and to which the United States has title, and which are used
			 pursuant to law in connection with management, and investigation of fish
			 and wildlife resources: Provided, That notwithstanding 44 U.S.C. 501, the Service may, under cooperative cost sharing and
			 partnership arrangements authorized by law, procure printing services from
			 cooperators in connection with jointly produced publications for which the
			 cooperators share at least one-half the cost of printing either in cash or
			 services and the Service determines the cooperator is capable of meeting
			 accepted quality standards: Provided further, That the Service may accept donated aircraft as replacements for existing aircraft: Provided further, That notwithstanding 31 U.S.C. 3302, all fees collected for non-toxic shot review and approval
			 shall be deposited under the heading United States Fish and Wildlife Service—Resource Management and shall be available to the Secretary, without further appropriation, to be used for expenses of
			 processing of such non-toxic shot type or coating applications and
			 revising regulations as necessary, and shall remain available until
			 expended.
			National park service
			Operation of the national park systemFor expenses necessary for the management, operation, and maintenance of areas and facilities
			 administered by the National Park Service and for the general
			 administration of the National Park Service, $2,500,369,000, of which
			 $10,032,000 for planning and interagency coordination in support of
			 Everglades restoration and $141,961,000 for maintenance, repair, or
			 rehabilitation projects for constructed assets and $149,075,000 for cyclic
			 maintenance projects for constructed assets shall remain available
			 until September 30, 2020: Provided, That funds appropriated under this heading in this Act are available for the purposes of section
			 5 of Public Law 95–348.
			National recreation and preservationFor expenses necessary to carry out recreation programs, natural programs, cultural programs,
			 heritage partnership programs, environmental compliance and review,
			 international park affairs, and grant administration, not otherwise
			 provided for, $64,138,000.
			Historic preservation fundFor expenses necessary in carrying out the National Historic Preservation Act (division A of
			 subtitle III of title 54, United States Code), $88,910,000, to be derived
			 from the Historic Preservation Fund and to remain available until
			 September 30, 2020: Provided, That of the funds provided for the Historic Preservation Fund, $500,000 is for competitive grants
			 for the survey and nomination of properties to the National Register of
			 Historic Places and as National Historic Landmarks associated with
			 communities currently under-represented, as determined by the Secretary,
			 $13,000,000 is for competitive grants to preserve the sites and stories of
			 the Civil Rights movement, $5,000,000 is for grants to Historically Black
			 Colleges and Universities, and $5,000,000 is for competitive grants for
			 the restoration of historic properties of national, State and local
			 significance listed on or eligible for inclusion on the National Register
			 of Historic Places, to be made without imposing the usage or direct grant
			 restrictions of section 101(e)(3) (54 U.S.C. 302904) of the National
			 Historical Preservation Act: Provided further, That such competitive grants shall be made without imposing the matching requirements in section
			 302902(b)(3) of title 54, United States Code, to States and Indian tribes
			 as defined in chapter 3003 of such title, Native Hawaiian organizations,
			 local governments, including Certified Local Governments, and non-profit
			 organizations.
			ConstructionFor construction, improvements, repair, or replacement of physical facilities, and compliance and
			 planning for programs and areas administered by the National Park Service,
			 $364,704,000, to remain available until expended: Provided, That notwithstanding any other provision of law, for any project initially funded in fiscal year
			 2019 with a future phase indicated in the National Park Service 5-Year
			 Line Item Construction Plan, a single procurement may be issued which
			 includes the full scope of the project: Provided further, That the solicitation and contract shall contain the clause availability of funds found at 48 CFR
			 52.232–18: Provided further, That National Park Service Donations, Park Concessions Franchise Fees, and Recreation Fees may be
			 made available for the cost of adjustments and changes within the original
			 scope of effort for projects funded by the National Park Service
			 Construction appropriation: Provided further, That the Secretary of the Interior shall consult with the Committees on Appropriations, in
			 accordance with current reprogramming thresholds, prior to making any
			 charges authorized by this section.
			Land acquisition and state assistanceFor expenses necessary to carry out chapter 2003 of title 54, United States Code, including
			 administrative expenses, and for acquisition of lands or waters, or
			 interest therein, in accordance with the statutory authority applicable to
			 the National Park Service, $174,444,000, to be derived from the Land and
			 Water Conservation Fund and to remain available until expended, of which
			 $124,006,000 is for the State assistance program and of which $15,000,000
			 shall be for the American Battlefield Protection Program grants as
			 authorized by chapter 3081 of title 54, United States Code.
			centennial challenge For expenses necessary to carry out the provisions of section 101701 of title 54, United States
			 Code, relating to challenge cost share agreements, $23,000,000, to remain
			 available until expended, for Centennial Challenge projects and programs: Provided, That not less than 50 percent of the total cost of each project or program shall be derived from
			 non-Federal sources in the form of donated cash, assets, or a pledge of
			 donation guaranteed by an irrevocable letter of credit.
			Administrative provisions
			(including transfer of funds)In addition to other uses set forth in section 101917(c)(2) of title 54, United States Code,
			 franchise fees credited to a sub-account shall be available for
			 expenditure by the Secretary, without further appropriation, for use at
			 any unit within the National Park System to extinguish or reduce liability
			 for Possessory Interest or leasehold surrender interest. Such funds may
			 only be used for this purpose to the extent that the benefitting unit
			 anticipated franchise fee receipts over the term of the contract at that
			 unit exceed the amount of funds used to extinguish or reduce liability.
			 Franchise fees at the benefitting unit shall be credited to the
			 sub-account of the originating unit over a period not to exceed the term
			 of a single contract at the benefitting unit, in the amount of funds so
			 expended to extinguish or reduce liability.For the costs of administration of the Land and Water Conservation Fund grants authorized by
			 section 105(a)(2)(B) of the Gulf of Mexico Energy Security Act of 2006
			 (Public Law 109–432), the National Park Service may retain up to 3 percent
			 of the amounts which are authorized to be disbursed under such section,
			 such retained amounts to remain available until expended.National Park Service funds may be transferred to the Federal Highway Administration (FHWA),
			 Department of Transportation, for purposes authorized under 23 U.S.C. 204.
			 Transfers may include a reasonable amount for FHWA administrative support
			 costs.
			United states geological survey
			Surveys, investigations, and researchFor expenses necessary for the United States Geological Survey to perform surveys, investigations,
			 and research covering topography, geology, hydrology, biology, and the
			 mineral and water resources of the United States, its territories and
			 possessions, and other areas as authorized by 43 U.S.C. 31, 1332, and
			 1340; classify lands as to their mineral and water resources; give
			 engineering supervision to power permittees and Federal Energy Regulatory
			 Commission licensees; administer the minerals exploration program (30
			 U.S.C. 641); conduct inquiries into the economic conditions affecting
			 mining and materials processing industries (30 U.S.C. 3, 21a, and 1603; 50
			 U.S.C. 98g(1)) and related purposes as authorized by law; and to publish
			 and disseminate data relative to the foregoing activities; $1,148,457,000,
			 to remain available until September 30, 2020; of which $84,337,000 shall
			 remain available until expended for satellite operations; and of which
			 $15,164,000 shall be available until expended for deferred maintenance and
			 capital improvement projects that exceed $100,000 in cost: Provided, That none of the funds provided for the ecosystem research activity shall be used to conduct new
			 surveys on private property, unless specifically authorized in writing by
			 the property owner: Provided further, That no part of this appropriation shall be used to pay more than one-half the cost of
			 topographic mapping or water resources data collection and investigations
			 carried on in cooperation with States and municipalities.
			Administrative provisionsFrom within the amount appropriated for activities of the United States Geological Survey such sums
			 as are necessary shall be available for contracting for the furnishing of
			 topographic maps and for the making of geophysical or other specialized
			 surveys when it is administratively determined that such procedures are in
			 the public interest; construction and maintenance of necessary buildings
			 and appurtenant facilities; acquisition of lands for gauging stations,
			 observation wells, and seismic equipment; expenses of the United States
			 National Committee for Geological Sciences; and payment of compensation
			 and expenses of persons employed by the Survey duly appointed to represent
			 the United States in the negotiation and administration of interstate
			 compacts: Provided, That activities funded by appropriations herein made may be accomplished through the use of
			 contracts, grants, or cooperative agreements as defined in section 6302 of
			 title 31, United States Code: Provided further, That the United States Geological Survey may enter into contracts or cooperative agreements
			 directly with individuals or indirectly with institutions or nonprofit
			 organizations, without regard to 41 U.S.C. 6101, for the temporary or
			 intermittent services of students or recent graduates, who shall be
			 considered employees for the purpose of chapters 57 and 81 of title 5,
			 United States Code, relating to compensation for travel and work injuries,
			 and chapter 171 of title 28, United States Code, relating to tort claims,
			 but shall not be considered to be Federal employees for any other
			 purposes.
			Bureau of ocean energy management
			Ocean energy managementFor expenses necessary for granting and administering leases, easements, rights-of-way and
			 agreements for use for oil
			 and gas, other minerals, energy, and marine-related purposes on the Outer
			 Continental Shelf and approving operations related thereto, as authorized
			 by law; for environmental studies, as authorized by law; for implementing
			 other laws and to the extent provided by Presidential or Secretarial
			 delegation; and for matching grants or cooperative agreements,
			 $179,266,000, of which $129,450,000 is to remain available until September
			 30, 2020, and of which $49,816,000 is to remain available until expended: Provided, That this total appropriation shall be reduced by amounts collected by the Secretary and credited
			 to this appropriation from additions to receipts resulting from increases
			 to lease rental rates in effect on August 5, 1993, and from cost recovery
			 fees from activities conducted by the Bureau of Ocean Energy Management
			 pursuant to the Outer Continental Shelf Lands Act, including studies,
			 assessments, analysis, and miscellaneous administrative activities: Provided further, That the sum herein appropriated shall be reduced as such collections are received during the
			 fiscal year, so as to result in a final fiscal year 2019 appropriation
			 estimated at not more than $129,450,000: Provided further, That not to exceed $3,000 shall be available for reasonable expenses related to promoting
			 volunteer beach and marine cleanup activities.
			Bureau of safety and environmental enforcement
			Offshore safety and environmental enforcementFor expenses necessary for the regulation of operations related to leases, easements, rights-of-way
			 and agreements for use for oil and gas, other minerals, energy, and
			 marine-related purposes on the Outer Continental Shelf, as authorized by
			 law; for enforcing and implementing laws and regulations as authorized by
			 law and to the extent provided by Presidential or Secretarial delegation;
			 and for matching grants or cooperative agreements, $145,475,000, of which
			 $121,351,000 is to remain available until September 30, 2020, and of which
			 $24,124,000 is to remain available until expended: Provided, That this total appropriation shall be reduced by amounts collected by the Secretary and credited
			 to this appropriation from additions to receipts resulting from increases
			 to lease rental rates in effect on August 5, 1993, and from cost recovery
			 fees from activities conducted by the Bureau of Safety and Environmental
			 Enforcement pursuant to the Outer Continental Shelf Lands Act, including
			 studies, assessments, analysis, and miscellaneous administrative
			 activities: Provided further, That the sum herein appropriated shall be reduced as such collections are received during the
			 fiscal year, so as to result in a final fiscal year 2019 appropriation
			 estimated at not more than $121,351,000.For an additional amount, $41,765,000, to remain available until expended, to be reduced by amounts
			 collected by the Secretary and credited to this appropriation, which shall
			 be derived from non-refundable inspection fees collected in fiscal year
			 2019, as provided in this Act: Provided, That to the extent that amounts realized from such inspection fees exceed $41,765,000, the
			 amounts realized in excess of $41,765,000 shall be credited to this
			 appropriation and remain available until expended: Provided further, That for fiscal year 2019, not less than 50 percent of the inspection fees expended by the Bureau
			 of Safety and Environmental Enforcement will be used to fund personnel and
			 mission-related costs to expand capacity and expedite the orderly
			 development, subject to environmental safeguards, of the Outer Continental
			 Shelf pursuant to the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et
			 seq.), including the review of applications for permits to drill.
			Oil spill researchFor necessary expenses to carry out title I, section 1016, title IV, sections 4202 and 4303, title
			 VII, and title VIII, section 8201 of the Oil Pollution Act of 1990,
			 $12,700,000, which shall be derived from the Oil Spill Liability Trust
			 Fund, to remain available until expended.
			Office of surface mining reclamation and enforcement
			Regulation and technologyFor necessary expenses to carry out the provisions of the Surface Mining Control and Reclamation
			 Act of 1977, Public Law 95–87, $114,900,000, to remain available until
			 September 30, 2020: Provided, That appropriations for the Office of Surface Mining Reclamation and Enforcement may provide for
			 the travel and per diem expenses of State and tribal personnel attending
			 Office of Surface Mining Reclamation and Enforcement sponsored training.In addition, for costs to review, administer, and enforce permits issued by the Office pursuant to
			 section 507 of Public Law 95–87 (30 U.S.C. 1257), $40,000, to remain
			 available until expended: Provided, That fees assessed and collected by the Office pursuant to such section 507 shall be credited to
			 this account as discretionary offsetting collections, to remain available
			 until expended: Provided further, That the sum herein appropriated from the general fund shall be reduced as collections are
			 received during the fiscal year, so as to result in a fiscal year 2019
			 appropriation estimated at not more than $114,900,000.
			Abandoned mine reclamation fundFor necessary expenses to carry out title IV of the Surface Mining Control and Reclamation Act of
			 1977, Public Law 95–87, $22,952,000, to be derived from receipts of the
			 Abandoned Mine Reclamation Fund and to remain available until expended: Provided, That pursuant to Public Law 97–365, the Department of the Interior is authorized to use up to 20
			 percent from the recovery of the delinquent debt owed to the United States
			 Government to pay for contracts to collect these debts: Provided further, That funds made available under title IV of Public Law 95–87 may be used for any required
			 non-Federal share of the cost of projects funded by the Federal Government
			 for the purpose of environmental restoration related to treatment or
			 abatement of acid mine drainage from abandoned mines: Provided further, That such projects must be consistent with the purposes and priorities of the Surface Mining
			 Control and Reclamation Act: Provided further, That amounts provided under this heading may be used for the travel and per diem expenses of
			 State and tribal personnel attending Office of Surface Mining Reclamation
			 and Enforcement sponsored training.
				In addition, $115,000,000, to remain available until expended, for grants to States and federally
			 recognized Indian Tribes for reclamation of abandoned mine lands and other
			 related activities in accordance with the terms and conditions in the
			 report accompanying this Act: Provided, That such additional amount shall be used for economic and community development in conjunction
			 with the priorities in section 403(a) of the Surface Mining Control and
			 Reclamation Act of 1977 (30 U.S.C. 1233(a)): Provided further, That of such additional amount, $75,000,000 shall be distributed in equal amounts to the 3
			 Appalachian States with the greatest amount of unfunded needs to meet the
			 priorities described in paragraphs (1) and (2) of such section,
			 $30,000,000 shall be distributed in equal amounts to the 3 Appalachian
			 States with the subsequent greatest amount of unfunded needs to meet such
			 priorities, and $10,000,000 shall be for grants to federally recognized
			 Indian Tribes without regard to their status as certified or uncertified
			 under the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C.
			 1233(a)), for reclamation of abandoned mine lands and other related
			 activities in accordance with the terms and conditions in the report
			 accompanying this Act and shall be used for economic and community
			 development in conjunction with the priorities in section 403(a) of the
			 Surface Mining Control and Reclamation Act of 1977: Provided further, That such additional amount shall be allocated to States and Indian Tribes within 60 days after
			 the date of enactment of this Act.
			Bureau of indian affairs and bureau of indian education
			Operation of indian programs
			(including transfer of funds)For expenses necessary for the operation of Indian programs, as authorized by law, including the
			 Snyder Act of November 2, 1921 (25 U.S.C. 13), the Indian
			 Self-Determination and Education Assistance Act of 1975 (25 U.S.C. 5301 et
			 seq.), the Education Amendments of 1978 (25 U.S.C. 2001–2019), and the
			 Tribally Controlled Schools Act of 1988 (25 U.S.C. 2501 et seq.),
			 $2,403,890,000, to remain available until September 30, 2020, except as
			 otherwise provided herein; of which not to exceed $8,500 may be for
			 official reception and representation expenses; of which not to exceed
			 $76,000,000 shall be for welfare assistance payments: Provided, That in cases of designated Federal disasters, the Secretary may exceed such cap, from the
			 amounts provided herein, to provide for disaster relief to Indian
			 communities affected by the disaster: Provided further, That federally recognized Indian tribes and tribal organizations of federally recognized Indian
			 tribes may use their tribal priority allocations for unmet welfare
			 assistance costs: Provided further, That not to exceed $680,673,000 for school operations costs of Bureau-funded schools and other
			 education programs shall become available on July 1, 2019, and shall
			 remain available until September 30, 2020: Provided further, That not to exceed $54,174,000 shall remain available until expended for housing improvement,
			 road maintenance, attorney fees, litigation support, land records
			 improvement, and the Navajo-Hopi Settlement Program: Provided further, That notwithstanding any other provision of law, including but not limited to the Indian
			 Self-Determination Act of 1975 (25 U.S.C. 5301 et seq.) and section 1128
			 of the Education Amendments of 1978 (25 U.S.C. 2008), not to exceed
			 $81,036,000 within and only from such amounts made available for school
			 operations shall be available for administrative cost grants associated
			 with grants approved prior to July 1, 2019: Provided further, That any forestry funds allocated to a federally recognized tribe which remain unobligated as of
			 September 30, 2020, may be transferred during fiscal year 2021 to an
			 Indian forest land assistance account established for the benefit of the
			 holder of the funds within the holder’s trust fund account: Provided further, That any such unobligated balances not so transferred shall expire on September 30, 2021: Provided further, That in order to enhance the safety of Bureau field employees, the Bureau may use funds to
			 purchase uniforms or other identifying articles of clothing for personnel.
			Contract support costsFor payments to tribes and tribal organizations for contract support costs associated with Indian
			 Self-Determination and Education Assistance Act agreements with the Bureau
			 of Indian Affairs for fiscal year 2019, such sums as may be necessary,
			 which shall be available for obligation through September 30, 2020: Provided, That notwithstanding any other provision of law, no amounts made available under this heading
			 shall be available for transfer to another budget account.
			Construction
			(including transfer of funds)For construction, repair, improvement, and maintenance of irrigation and power systems, buildings,
			 utilities, and other facilities, including architectural and engineering
			 services by contract; acquisition of lands, and interests in lands; and
			 preparation of lands for farming, and for construction of the Navajo
			 Indian Irrigation Project pursuant to Public Law 87–483; $359,419,000, to
			 remain available until expended: Provided, That such amounts as may be available for the construction of the Navajo Indian Irrigation
			 Project may be transferred to the Bureau of Reclamation: Provided further, That not to exceed 6 percent of contract authority available to the Bureau of Indian Affairs from
			 the Federal Highway Trust Fund may be used to cover the road program
			 management costs of the Bureau: Provided further, That any funds provided for the Safety of Dams program pursuant to the Act of November 2, 1921
			 (25 U.S.C. 13), shall be made available on a nonreimbursable basis: Provided further, That for fiscal year 2019, in implementing new construction, replacement facilities construction,
			 or facilities improvement and repair project grants in excess of $100,000
			 that are provided to grant schools under Public Law 100–297, the Secretary
			 of the Interior shall use the Administrative and Audit Requirements and
			 Cost Principles for Assistance Programs contained in part 12 of title 43,
			 Code of Federal Regulations, as the regulatory requirements: Provided further, That such grants shall not be subject to section 12.61 of title 43, Code of Federal Regulations;
			 the Secretary and the grantee shall negotiate and determine a schedule of
			 payments for the work to be performed: Provided further, That in considering grant applications, the Secretary shall consider whether such grantee would
			 be deficient in assuring that the construction projects conform to
			 applicable building standards and codes and Federal, tribal, or State
			 health and safety standards as required by section 1125(b) of title XI of
			 Public Law 95–561 (25 U.S.C. 2005(b)), with respect to organizational and
			 financial management capabilities: Provided further, That if the Secretary declines a grant application, the Secretary shall follow the requirements
			 contained in section 5206(f) of Public Law 100–297 (25 U.S.C. 2504(f)): Provided further, That any disputes between the Secretary and any grantee concerning a grant shall be subject to
			 the disputes provision in section 5208(e) of Public Law 107–110 (25 U.S.C.
			 2507(e)):
					Provided further, That in order to ensure timely completion of construction projects, the Secretary may assume
			 control of a project and all funds related to the project, if, within 18
			 months of the date of enactment of this Act, any grantee receiving funds
			 appropriated in this Act or in any prior Act, has not completed the
			 planning and design phase of the project and commenced construction: Provided further, That this appropriation may be reimbursed from the Office of the Special Trustee for American
			 Indians appropriation for the appropriate share of construction costs for
			 space expansion needed in agency offices to meet trust reform
			 implementation.
			Indian land and water claim settlements and miscellaneous payments to IndiansFor payments and necessary administrative expenses for implementation of Indian land and water
			 claim settlements pursuant to Public Laws 99–264, 100–580, 101–618,
			 111–11, 111–291, and 114–322, and for implementation of other land and
			 water rights settlements, $55,457,000, to remain available until expended: Provided, That the Secretary shall make payments in such amounts as necessary to satisfy the total
			 authorized amount for the Navajo Nation Water Rights Trust Fund.
			Indian guaranteed loan program accountFor the cost of guaranteed loans and insured loans, $9,279,000, of which $1,252,000 is for
			 administrative expenses, as authorized by the Indian Financing Act of
			 1974: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502
			 of the Congressional Budget Act of 1974: Provided further, That these funds are available to subsidize total loan principal, any part of which is to be
			 guaranteed or insured, not to exceed $123,565,389.
			Administrative provisionsThe Bureau of Indian Affairs may carry out the operation of Indian programs by direct expenditure,
			 contracts, cooperative agreements, compacts, and grants, either directly
			 or in cooperation with States and other organizations.Notwithstanding Public Law 87–279 (25 U.S.C. 15), the Bureau of Indian Affairs may contract for
			 services in support of the management, operation, and maintenance of the
			 Power Division of the San Carlos Irrigation Project.Notwithstanding any other provision of law, no funds available to the Bureau of Indian Affairs for
			 central office oversight and Executive Direction and Administrative
			 Services (except executive direction and administrative services funding
			 for Tribal Priority Allocations, regional offices, and facilities
			 operations and maintenance) shall be available for contracts, grants,
			 compacts, or cooperative agreements with the Bureau of Indian Affairs
			 under the provisions of the Indian Self-Determination Act or the Tribal
			 Self-Governance Act of 1994 (Public Law 103–413).In the event any tribe returns appropriations made available by this Act to the Bureau of Indian
			 Affairs, this action shall not diminish the Federal Government’s trust
			 responsibility to that tribe, or the government-to-government relationship
			 between the United States and that tribe, or that tribe’s ability to
			 access future appropriations.Notwithstanding any other provision of law, no funds available to the Bureau of Indian Education,
			 other than the amounts provided herein for assistance to public schools
			 under 25 U.S.C. 452 et seq., shall be available to support the operation
			 of any elementary or secondary school in the State of Alaska.No funds available to the Bureau of Indian Education shall be used to support expanded grades for
			 any school or dormitory beyond the grade structure in place or approved by
			 the Secretary of the Interior at each school in the Bureau of Indian
			 Education school system as of October 1, 1995, except that the Secretary
			 of the Interior may waive this prohibition to support expansion of up to
			 one additional grade when the Secretary determines such waiver is needed
			 to support accomplishment of the mission of the Bureau of Indian
			 Education, or more than one grade to expand the elementary grade structure
			 for Bureau-funded schools with a K-2 grade structure on October 1, 1996.
			 Appropriations made available in this or any prior Act for schools funded
			 by the Bureau shall be available, in accordance with the Bureau’s funding
			 formula, only to the schools in the Bureau school system as of September
			 1, 1996, and to any school or school program that was reinstated in fiscal
			 year 2012. Funds made available under this Act may not be used to
			 establish a charter school at a Bureau-funded school (as that term is
			 defined in section 1141 of the Education Amendments of 1978 (25 U.S.C.
			 2021)), except that a charter school that is in existence on the date of
			 the enactment of this Act and that has operated at a Bureau-funded school
			 before September 1, 1999, may continue to operate during that period, but
			 only if the charter school pays to the Bureau a pro rata share of funds to
			 reimburse the Bureau for the use of the real and personal property
			 (including buses and vans), the funds of the charter school are kept
			 separate and apart from Bureau funds, and the Bureau does not assume any
			 obligation for charter school programs of the State in which the school is
			 located if the charter school loses such funding. Employees of
			 Bureau-funded schools sharing a campus with a charter school and
			 performing functions related to the charter school’s operation and
			 employees of a charter school shall not be treated as Federal employees
			 for purposes of chapter 171 of title 28, United States Code.Notwithstanding any other provision of law, including section 113 of title I of appendix C of
			 Public Law 106–113, if in fiscal year 2003 or 2004 a grantee received
			 indirect and administrative costs pursuant to a distribution formula based
			 on section 5(f) of Public Law 101–301, the Secretary shall continue to
			 distribute indirect and administrative cost funds to such grantee using
			 the section 5(f) distribution formula.Funds available under this Act may not be used to establish satellite locations of schools in the
			 Bureau school system as of September 1, 1996, except that the Secretary
			 may waive this prohibition in order for an Indian tribe to provide
			 language and cultural immersion educational programs for non-public
			 schools located within the jurisdictional area of the tribal government
			 which exclusively serve tribal members, do not include grades beyond those
			 currently served at the existing Bureau-funded school, provide an
			 educational environment with educator presence and academic facilities
			 comparable to the Bureau-funded school, comply with all applicable Tribal,
			 Federal, or State health and safety standards, and the Americans with
			 Disabilities Act, and demonstrate the benefits of establishing operations
			 at a satellite location in lieu of incurring extraordinary costs, such as
			 for transportation or other impacts to students such as those caused by
			 busing students extended distances: Provided, That no funds available under this Act may be used to fund operations, maintenance,
			 rehabilitation, construction or other facilities-related costs for such
			 assets that are not owned by the Bureau: Provided further, That the term satellite school means a school location physically separated from the existing Bureau school by more than 50 miles
			 but that forms part of the existing school in all other respects.
			Departmental offices
			Office of the secretary
			Departmental operations
			(Including transfer of funds)For necessary expenses for management of the Department of the Interior and for grants and
			 cooperative agreements, as authorized by law, $134,673,000, to remain
			 available until September 30, 2020; of which not to exceed $15,000 may be
			 for official reception and representation expenses; and of which up to
			 $1,000,000 shall be available for workers compensation payments and
			 unemployment compensation payments associated with the orderly closure of
			 the United States Bureau of Mines; and of which $9,000,000 for the Office
			 of Valuation Services is to be derived from the Land and Water
			 Conservation Fund and shall remain available until expended; and of which
			 $9,704,000 for Indian land, mineral, and resource valuation activities
			 shall remain available until expended: Provided, That funds for Indian land, mineral, and resource valuation activities may, as needed, be
			 transferred to and merged with the Bureau of Indian Affairs and Bureau of
			 Indian Education Operation of Indian Programs account and the Office of the Special Trustee for American Indians Federal Trust Programs account: Provided further, That funds made available through contracts or grants obligated during fiscal year 2019, as
			 authorized by the Indian Self-Determination Act of 1975 (25 U.S.C. 5301 et
			 seq.), shall remain available until expended by the contractor or grantee.
			Administrative provisionsFor fiscal year 2019, up to $400,000 of the payments authorized by chapter 69 of title 31, United
			 States Code, may be retained for administrative expenses of the Payments
			 in Lieu of Taxes Program: Provided, That the amounts provided under this Act specifically for the Payments in Lieu of Taxes program
			 are the only amounts available for payments authorized under chapter 69 of
			 title 31, United States Code: Provided further, That in the event the sums appropriated for any fiscal year for payments pursuant to this chapter
			 are insufficient to make the full payments authorized by that chapter to
			 all units of local government, then the payment to each local government
			 shall be made proportionally: Provided further, That the Secretary may make adjustments to payment to individual units of local government to
			 correct for prior overpayments or underpayments: Provided further, That no payment shall be made pursuant to that chapter to otherwise eligible units of local
			 government if the computed amount of the payment is less than $100.
			Insular affairs
			Assistance to territoriesFor expenses necessary for assistance to territories under the jurisdiction of the Department of
			 the Interior and other jurisdictions identified in section 104(e) of
			 Public Law 108–188, $100,688,000, of which: (1) $91,240,000 shall remain
			 available until expended for territorial assistance, including general
			 technical assistance, maintenance assistance, disaster assistance, coral
			 reef initiative activities, and brown tree snake control and research;
			 grants to the judiciary in American Samoa for compensation and expenses,
			 as authorized by law (48 U.S.C. 1661(c)); grants to the Government of
			 American Samoa, in addition to current local revenues, for construction
			 and support of governmental functions; grants to the Government of the
			 Virgin Islands, as authorized by law; grants to the Government of Guam, as authorized by law; and grants to the
			 Government of the Northern Mariana Islands , as authorized by law (Public Law 94–241; 90 Stat. 272); and (2) $9,448,000 shall be available
			 until September 30, 2020, for salaries and expenses of the Office of
			 Insular Affairs: Provided, That all financial transactions of the territorial and local governments herein provided for,
			 including such transactions of all agencies or instrumentalities
			 established or used by such governments, may be audited by the Government
			 Accountability Office, at its discretion, in accordance with chapter 35 of
			 title 31, United States Code: Provided further, That Northern Mariana Islands Covenant grant funding shall be provided according to those terms
			 of the Agreement of the Special Representatives on Future United States
			 Financial Assistance for the Northern Mariana Islands approved by Public
			 Law 104–134: Provided further, That the funds for the program of operations and maintenance improvement are appropriated to
			 institutionalize routine operations and maintenance improvement of capital
			 infrastructure with territorial participation and cost sharing to be
			 determined by the Secretary based on the grantee’s commitment to timely
			 maintenance of its capital assets: Provided further, That any appropriation for disaster assistance under this heading in this Act or previous
			 appropriations Acts may be used as non–Federal matching funds for the
			 purpose of hazard mitigation grants provided pursuant to section 404 of
			 the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42
			 U.S.C. 5170c).
			Compact of free associationFor grants and necessary expenses, $3,563,000, to remain available until expended, as provided for
			 in sections 221(a)(2) and 233 of the Compact of Free Association for the
			 Republic of Palau; and section 221(a)(2) of the Compacts of Free
			 Association for the Government of the Republic of the Marshall Islands and
			 the Federated States of Micronesia, as authorized by Public Law 99–658 and
			 Public Law 108–188.
			Administrative provisions
			(including transfer of funds)At the request of the Governor of Guam, the Secretary may transfer discretionary funds or mandatory
			 funds provided under section 104(e) of Public Law 108–188 and Public Law
			 104–134, that are allocated for Guam, to the Secretary of Agriculture for
			 the subsidy cost of direct or guaranteed loans, plus not to exceed three
			 percent of the amount of the subsidy transferred for the cost of loan
			 administration, for the purposes authorized by the Rural Electrification
			 Act of 1936 and section 306(a)(1) of the Consolidated Farm and Rural
			 Development Act for construction and repair projects in Guam, and such
			 funds shall remain available until expended: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502
			 of the Congressional Budget Act of 1974: Provided further, That such loans or loan guarantees may be made without regard to the population of the area,
			 credit elsewhere requirements, and restrictions on the types of eligible
			 entities under the Rural Electrification Act of 1936 and section 306(a)(1)
			 of the Consolidated Farm and Rural Development Act: Provided further, That any funds transferred to the Secretary of Agriculture shall be in addition to funds
			 otherwise made available to make or guarantee loans under such
			 authorities.
			Office of the solicitor
			Salaries and expensesFor necessary expenses of the Office of the Solicitor, $65,674,000.
			Office of inspector general
			Salaries and expensesFor necessary expenses of the Office of Inspector General, $52,486,000.
			Office of the special trustee for american indians
			Federal trust programs
			(including transfer of funds)For the operation of trust programs for Indians by direct expenditure, contracts, cooperative
			 agreements, compacts, and grants, $112,380,000, to remain available until
			 expended, of which not to exceed $19,016,000 from this or any other Act,
			 may be available for historical accounting: Provided, That funds for trust management improvements and litigation support may, as needed, be
			 transferred to or merged with the Bureau of Indian Affairs and Bureau of
			 Indian Education, Operation of Indian Programs account; the Office of the Solicitor, Salaries and Expenses account; and the Office of the Secretary, Departmental Operations account: Provided further, That funds made available through contracts or grants obligated during fiscal year 2019, as
			 authorized by the Indian Self-Determination Act of 1975 (25 U.S.C. 5301 et
			 seq.), shall remain available until expended by the contractor or grantee: Provided further, That notwithstanding any other provision of law, the Secretary shall not be required to provide a
			 quarterly statement of performance for any Indian trust account that has
			 not had activity for at least 15 months and has a balance of $15 or less: Provided further, That the Secretary shall issue an annual account statement and maintain a record of any such
			 accounts and shall permit the balance in each such account to be withdrawn
			 upon the express written request of the account holder: Provided further, That not to exceed $50,000 is available for the Secretary to make payments to correct
			 administrative errors of either disbursements from or deposits to
			 Individual Indian Money or Tribal accounts after September 30, 2002: Provided further, That erroneous payments that are recovered shall be credited to and remain available in this
			 account for this purpose: Provided further, That the Secretary shall not be required to reconcile Special Deposit Accounts with a balance of
			 less than $500 unless the Office of the Special Trustee receives proof of
			 ownership from a Special Deposit Accounts claimant: Provided further, That notwithstanding section 102 of the American Indian Trust Fund Management Reform Act of 1994
			 (Public Law 103–412) or any other provision of law, the Secretary may
			 aggregate the trust accounts of individuals whose whereabouts are unknown
			 for a continuous period of at least five years and shall not be required
			 to generate periodic statements of performance for the individual
			 accounts: Provided further, That with respect to the eighth proviso, the Secretary shall continue to maintain sufficient
			 records to determine the balance of the individual accounts, including any
			 accrued interest and income, and such funds shall remain available to the
			 individual account holders.
			Department-wide programs
			Wildland fire management
			(including transfers of funds)For necessary expenses for fire preparedness, fire suppression operations, fire science and
			 research, emergency rehabilitation, fuels management activities, and rural
			 fire assistance by the Department of the Interior, $1,116,076,000, to
			 remain
			 available until expended, of which not to exceed $18,427,000 shall be for
			 the renovation or construction of fire facilities: Provided, That such funds are also available for repayment of advances to other appropriation accounts from
			 which funds were previously transferred for such purposes: Provided further, That of the funds provided $188,000,000 is for fuels management activities: Provided further, That of the funds provided $20,470,000 is for burned area rehabilitation: Provided further, That persons hired pursuant to 43 U.S.C. 1469 may be furnished subsistence and lodging without
			 cost from funds available from this appropriation: Provided further, That notwithstanding 42 U.S.C. 1856d, sums received by a bureau or office of the Department of
			 the Interior for fire protection rendered pursuant to 42 U.S.C. 1856 et
			 seq., protection of United States property, may be credited to the
			 appropriation from which funds were expended to provide that protection,
			 and are available without fiscal year limitation: Provided further, That using the amounts designated under this title of this Act, the Secretary of the Interior may
			 enter into procurement contracts, grants, or cooperative agreements, for
			 fuels management activities, and for training and monitoring associated
			 with such fuels management activities on Federal land, or on adjacent
			 non-Federal land for activities that benefit resources on Federal land: Provided further, That the costs of implementing any cooperative agreement between the Federal Government and any
			 non-Federal entity may be shared, as mutually agreed on by the affected
			 parties: Provided further, That notwithstanding requirements of the Competition in Contracting Act, the Secretary, for
			 purposes of fuels management activities, may obtain maximum practicable
			 competition among: (1) local private, nonprofit, or cooperative entities;
			 (2) Youth Conservation Corps crews, Public Lands Corps (Public Law
			 109–154), or related partnerships with State, local, or nonprofit youth
			 groups; (3) small or micro-businesses; or (4) other entities that will
			 hire or train locally a significant percentage, defined as 50 percent or
			 more, of the project workforce to complete such contracts: Provided further, That in implementing this section, the Secretary shall develop written guidance to field units to
			 ensure accountability and consistent application of the authorities
			 provided herein: Provided further, That funds appropriated under this heading may be used to reimburse the United States Fish and
			 Wildlife Service and the National Marine Fisheries Service for the costs
			 of carrying out their responsibilities under the Endangered Species Act of
			 1973 (16 U.S.C. 1531 et seq.) to consult and conference, as required by
			 section 7 of such Act, in connection with wildland fire management
			 activities: Provided further, That the Secretary of the Interior may use wildland fire appropriations to enter into leases of
			 real property with local governments, at or below fair market value, to
			 construct capitalized improvements for fire facilities on such leased
			 properties, including but not limited to fire guard stations, retardant
			 stations, and other initial attack and fire support facilities, and to
			 make advance payments for any such lease or for construction activity
			 associated with the lease: Provided further, That the Secretary of the Interior and the Secretary of Agriculture may authorize the transfer of
			 funds appropriated for wildland fire management, in an aggregate amount
			 not to exceed $50,000,000, between the Departments when such transfers
			 would facilitate and expedite wildland fire management programs and
			 projects: Provided further, That funds provided for wildfire suppression shall be available for support of Federal emergency
			 response actions: Provided further, That funds appropriated under this heading shall be available for assistance to or through the
			 Department of State in connection with forest and rangeland research,
			 technical information, and assistance in foreign countries, and, with the
			 concurrence of the Secretary of State, shall be available to support
			 forestry, wildland fire management, and related natural resource
			 activities outside the United States and its territories and possessions,
			 including technical assistance, education and training, and cooperation
			 with United States and international organizations.
			Central hazardous materials fundFor necessary expenses of the Department of the Interior and any of its component offices and
			 bureaus for the response action, including associated activities,
			 performed pursuant to the Comprehensive Environmental Response,
			 Compensation, and Liability Act (42 U.S.C. 9601 et seq.), $10,010,000, to
			 remain available until expended.
			Natural resource damage assessment and restoration
			Natural resource damage assessment fundTo conduct natural resource damage assessment, restoration activities, and onshore oil spill
			 preparedness by the Department of the Interior necessary to carry out the
			 provisions of the Comprehensive Environmental Response, Compensation, and
			 Liability Act (42 U.S.C. 9601 et seq.), the Federal Water Pollution
			 Control Act (33 U.S.C. 1251 et seq.), the Oil Pollution Act of 1990 (33
			 U.S.C. 2701 et seq.), and 54 U.S.C. 100721 et seq., $7,767,000, to remain
			 available until expended.
			Working capital fundFor the operation and maintenance of a departmental financial and business management system,
			 information technology improvements of general benefit to the Department,
			 cybersecurity, and the consolidation of facilities and operations
			 throughout the Department, $56,735,000, to remain available until
			 expended: Provided, That none of the funds appropriated in this Act or any other Act may be used to establish
			 reserves in the Working Capital Fund account other than for accrued annual
			 leave and depreciation of equipment without prior approval of the
			 Committees on Appropriations of the House of Representatives and the
			 Senate: Provided further, That the Secretary may assess reasonable charges to State, local and tribal government employees
			 for training services provided by the National Indian Program Training
			 Center, other than training related to Public Law 93–638: Provided further, That the Secretary may lease or otherwise provide space and related facilities, equipment or
			 professional services of the National Indian Program Training Center to
			 State, local and tribal government employees or persons or organizations
			 engaged in cultural, educational, or recreational activities (as defined
			 in section 3306(a) of title 40, United States Code) at the prevailing rate
			 for similar space, facilities, equipment, or services in the vicinity of
			 the National Indian Program Training Center: Provided further, That all funds received pursuant to the two preceding provisos shall be credited to this account,
			 shall be available until expended, and shall be used by the Secretary for
			 necessary expenses of the National Indian Program Training Center: Provided further, That the Secretary may enter into grants and cooperative agreements to support the Office of
			 Natural Resource Revenue’s collection and disbursement of royalties, fees,
			 and other mineral revenue proceeds, as authorized by law.
			Administrative provisionThere is hereby authorized for acquisition from available resources within the Working Capital
			 Fund, aircraft which may be obtained by donation, purchase or through
			 available excess surplus property: Provided, That existing aircraft being replaced may be sold, with proceeds derived or trade-in value used
			 to offset the purchase price for the replacement aircraft.
			office of natural resources revenue For necessary expenses for management of the collection and disbursement of royalties, fees, and
			 other mineral revenue proceeds, and for grants and cooperative agreements,
			 as authorized by law, $137,505,000, to remain available until September
			 30, 2020; of which $41,727,000 shall remain available until expended for
			 the purpose of mineral revenue management activities: Provided, That notwithstanding any other provision of law, $15,000 shall be available for refunds of
			 overpayments in connection with certain Indian leases in which the
			 Secretary concurred with the claimed refund due, to pay amounts owed to
			 Indian allottees or tribes, or to correct prior unrecoverable erroneous
			 payments.
			General Provisions, Department of the Interior 
			(including transfers of funds)
				emergency transfer authority—intra-bureau 
			101.Appropriations made in this title shall be available for expenditure or transfer (within each
			 bureau or office), with the approval of the Secretary, for the emergency
			 reconstruction, replacement, or repair of aircraft, buildings, utilities,
			 or other facilities or equipment damaged or destroyed by fire, flood,
			 storm, or other unavoidable causes: Provided, That no funds shall be made available under this authority until funds specifically made
			 available to the Department of the Interior for emergencies shall have
			 been exhausted: Provided further, That all funds used pursuant to this section must be replenished by a supplemental appropriation,
			 which must be requested as promptly as possible.
				emergency transfer authority—department-wide 
				102.The Secretary may authorize the expenditure or transfer of any no year appropriation in this title,
			 in addition to the amounts included in the budget programs of the several
			 agencies, for the suppression or emergency prevention of wildland fires on
			 or threatening lands under the jurisdiction of the Department of the
			 Interior; for the emergency rehabilitation of burned-over lands under its
			 jurisdiction; for emergency actions related to potential or actual
			 earthquakes, floods, volcanoes, storms, or other unavoidable causes; for
			 contingency planning subsequent to actual oil spills; for response and
			 natural resource damage assessment activities related to actual oil spills
			 or releases of hazardous substances into the environment; for the
			 prevention, suppression, and control of actual or potential grasshopper
			 and Mormon cricket outbreaks on lands under the jurisdiction of the
			 Secretary, pursuant to the authority in section 417(b) of Public Law
			 106–224 (7 U.S.C. 7717(b)); for emergency reclamation projects under
			 section 410 of Public Law 95–87; and shall transfer, from any no year
			 funds available to the Office of Surface Mining Reclamation and
			 Enforcement, such funds as may be necessary to permit assumption of
			 regulatory authority in the event a primacy State is not carrying out the
			 regulatory provisions of the Surface Mining Act: Provided, That appropriations made in this title for wildland fire operations shall be available for the
			 payment of obligations incurred during the preceding fiscal year, and for
			 reimbursement to other Federal agencies for destruction of vehicles,
			 aircraft, or other equipment in connection with their use for wildland
			 fire operations, with such reimbursement to be credited to appropriations
			 currently available at the time of receipt thereof: Provided further, That for wildland fire operations, no funds shall be made available under this authority until
			 the Secretary determines that funds appropriated for wildland fire suppression shall be exhausted within 30 days: Provided further, That all funds used pursuant to this section must be replenished by a supplemental appropriation,
			 which must be requested as promptly as possible: Provided further, That such replenishment funds shall be used to reimburse, on a pro rata basis, accounts from
			 which emergency funds were transferred.
				authorized use of funds 
				103.Appropriations made to the Department of the Interior in this title shall be available for services
			 as authorized by section 3109 of title 5, United States Code, when
			 authorized by the Secretary, in total amount not to exceed $500,000;
			 purchase and replacement of motor vehicles, including specially equipped
			 law enforcement vehicles; hire, maintenance, and operation of aircraft;
			 hire of passenger motor vehicles; purchase of reprints; payment for
			 telephone service in private residences in the field, when authorized
			 under regulations approved by the Secretary; and the payment of dues, when
			 authorized by the Secretary, for library membership in societies or
			 associations which issue publications to members only or at a price to
			 members lower than to subscribers who are not members.
				authorized use of funds, indian trust management 
				104.Appropriations made in this Act under the headings Bureau of Indian Affairs and Bureau of Indian
			 Education, and Office of the Special Trustee for American Indians and any
			 unobligated balances from prior appropriations Acts made under the same
			 headings shall be available for expenditure or transfer for Indian trust
			 management and reform activities. Total funding for historical accounting
			 activities shall not exceed amounts specifically designated in this Act
			 for such purpose.
				redistribution of funds, bureau of indian affairs 
				105.Notwithstanding any other provision of law, the Secretary of the Interior is authorized to
			 redistribute any Tribal Priority Allocation funds, including tribal base
			 funds, to alleviate tribal funding inequities by transferring funds to
			 address identified, unmet needs, dual enrollment, overlapping service
			 areas or inaccurate distribution methodologies. No tribe shall receive a
			 reduction in Tribal Priority Allocation funds of more than 10 percent in
			 fiscal year 2019. Under circumstances of dual enrollment, overlapping
			 service areas or inaccurate distribution methodologies, the 10 percent
			 limitation does not apply.
				ellis, governors, and liberty islands 
				106.Notwithstanding any other provision of law, the Secretary of the Interior is authorized to acquire
			 lands, waters, or interests therein including the use of all or part of
			 any pier, dock, or landing within the State of New York and the State of
			 New Jersey, for the purpose of operating and maintaining facilities in the
			 support of transportation and accommodation of visitors to Ellis,
			 Governors, and Liberty Islands, and of other program and administrative
			 activities, by donation or with appropriated funds, including franchise
			 fees (and other monetary consideration), or by exchange; and the Secretary
			 is authorized to negotiate and enter into leases, subleases, concession
			 contracts or other agreements for the use of such facilities on such terms
			 and conditions as the Secretary may determine reasonable.
				Outer Continental Shelf Inspection Fees
				107.
				(a)In fiscal year 2019, the Secretary shall collect a nonrefundable inspection fee, which shall be
			 deposited in the Offshore Safety and Environmental Enforcement account, from the designated operator for facilities subject to inspection under 43 U.S.C.
			 1348(c).
				(b)Annual fees shall be collected for facilities that are above the waterline, excluding drilling
			 rigs, and are in place at the start of the fiscal year. Fees for fiscal
			 year 2019 shall be:
					(1)$10,500 for facilities with no wells, but with processing equipment or gathering lines;
					(2)$17,000 for facilities with 1 to 10 wells, with any combination of active or inactive wells; and
					(3)$31,500 for facilities with more than 10 wells, with any
			 combination of active or inactive wells.
					(c)Fees for drilling rigs shall be assessed for all inspections completed in fiscal year 2019. Fees
			 for fiscal year 2019 shall be:
					(1)$30,500 per inspection for rigs operating in water depths of 500 feet or more; and
					(2)$16,700 per inspection for rigs operating in water depths of less than 500 feet.
					(d)The Secretary shall bill designated operators under subsection (b) within 60 days, with payment
			 required within 30 days of billing. The Secretary shall bill designated
			 operators under subsection (c) within 30 days of the end of the month in
			 which the inspection occurred, with payment required within 30 days of
			 billing.
				bureau of ocean energy management, regulation and enforcement reorganization 
			108.The Secretary of the Interior, in order to implement a reorganization of the Bureau of Ocean Energy
			 Management, Regulation and Enforcement, may transfer funds among and
			 between the successor offices and bureaus affected by the reorganization
			 only in conformance with the reprogramming guidelines described in the
			 report accompanying this Act.
				contracts and agreements for wild horse and burro holding facilities 
				109.Notwithstanding any other provision of this Act, the Secretary of the Interior may enter into
			 multiyear cooperative agreements with nonprofit organizations and other
			 appropriate entities, and may enter into multiyear contracts in accordance
			 with the provisions of section 3903 of title 41, United States Code
			 (except that the 5-year term restriction in subsection (a) shall not
			 apply), for the long-term care and maintenance of excess wild free roaming
			 horses and burros by such organizations or entities on private land. Such
			 cooperative agreements and contracts may not exceed 10 years, subject to
			 renewal at the discretion of the Secretary.
				mass marking of salmonids 
				110.The United States Fish and Wildlife Service shall, in carrying out its responsibilities to protect
			 threatened and endangered species of salmon, implement a system of mass
			 marking of salmonid stocks, intended for harvest, that are released from
			 federally operated or federally financed hatcheries including but not
			 limited to fish releases of coho, chinook, and steelhead species. Marked
			 fish must have a visible mark that can be readily identified by commercial
			 and recreational fishers.
				contracts and agreements with indian affairs 
				111.Notwithstanding any other provision of law, during fiscal year 2019, in carrying out work involving
			 cooperation with State, local, and tribal governments or any political
			 subdivision thereof, Indian Affairs may record obligations against
			 accounts receivable from any such entities, except that total obligations
			 at the end of the fiscal year shall not exceed total budgetary resources
			 available at the end of the fiscal year.
				humane transfer of excess animals 
				112.Notwithstanding any other provision of law, the Secretary of the Interior may transfer excess wild
			 horses or burros that have been removed from the public lands to other
			 Federal, State, and local government agencies for use as work animals: Provided, That the Secretary may make any such transfer immediately upon request of such Federal, State, or
			 local government agency: Provided further, That any excess animal transferred under this provision shall lose its status as a wild
			 free-roaming horse or burro as defined in the Wild Free-Roaming Horses and
			 Burros Act: Provided further, That any Federal, State, or local government agency receiving excess wild horses or burros as
			 authorized in this section shall not: destroy the horses or burros in a
			 way that results in their destruction into commercial products; sell or
			 otherwise transfer the horses or burros in a way that results in their
			 destruction for processing into commercial products; or euthanize the
			 horses or burros except upon the recommendation of a licensed
			 veterinarian, in cases of severe injury, illness, or advanced age.
				department of the interior experienced services program 
				113.
				(a)Notwithstanding any other provision of law relating to Federal grants and cooperative agreements,
			 the Secretary of the Interior is authorized to make grants to, or enter
			 into cooperative agreements with, private nonprofit organizations
			 designated by the Secretary of Labor under title V of the Older Americans
			 Act of 1965 to utilize the talents of older Americans in programs
			 authorized by other provisions of law administered by the Secretary and
			 consistent with such provisions of law.
				(b)Prior to awarding any grant or agreement under subsection (a), the Secretary shall ensure that the
			 agreement would not—
					(1)result in the displacement of individuals currently employed by the Department, including partial
			 displacement through reduction of non-overtime hours, wages, or employment
			 benefits;
					(2)result in the use of an individual under the Department of the Interior Experienced Services
			 Program for a job or function in a case in which a Federal employee is in
			 a layoff status from the same or substantially equivalent job within the
			 Department; or
					(3)affect existing contracts for services.
					payments in lieu of taxes (pilt) 
			114.Section 6906 of title 31, United States Code, is amended by striking fiscal year 2018 and inserting fiscal year 2019.
				sage-grouse 
				115.None of the funds made available by this or any other Act may be used by the Secretary of the
			 Interior to write or issue pursuant to section 4 of the Endangered Species
			 Act of 1973 (16 U.S.C. 1533)—
				(1)a proposed rule for greater sage-grouse (Centrocercus urophasianus);
				(2)a proposed rule for the Columbia basin distinct population segment of greater sage-grouse.
				Technical Correction
			116.Division II of Public Law 104–333 (54 U.S.C. 320101 note), as amended by section 116(b)(2) of
			 Public Law 114–113, is amended in each of sections 208, 310, and 607, by
			 striking 2017 and inserting 2019.
			IIEnvironmental protection agency
			Science and technology
			(including rescission of funds) For science and technology, including research and development activities, which shall include
			 research and development activities under the Comprehensive Environmental
			 Response, Compensation, and Liability Act of 1980; necessary expenses for
			 personnel and related costs and travel expenses; procurement of laboratory
			 equipment and supplies; and other operating expenses in support of
			 research and development, $717,723,000, to remain available until
			 September 30, 2020: Provided, That of the funds included under this heading, $5,000,000 shall be for Research: National
			 Priorities as specified in the report accompanying this Act: Provided further, That of unobligated balances from appropriations made available under this heading, $11,250,000
			 are permanently rescinded: Provided further, That no amounts may be rescinded pursuant to the preceding proviso from amounts made available in
			 the first proviso for Research: National Priorities.
			Environmental Programs and Management 
			(including rescission of funds) For environmental programs and management, including necessary expenses, not otherwise provided
			 for, for personnel and related costs and travel expenses; hire of
			 passenger motor vehicles; hire, maintenance, and operation of aircraft;
			 purchase of reprints; library memberships in societies or associations
			 which issue publications to members only or at a price to members lower
			 than to subscribers who are not members; administrative costs of the
			 brownfields program under the Small Business Liability Relief and
			 Brownfields Revitalization Act of 2002; implementation of a coal
			 combustion residual permit program under section 2301 of the Water and
			 Waste Act of 2016; and not to exceed $9,000 for official reception and
			 representation expenses, $2,659,675,000, to remain available until
			 September 30, 2020: Provided, That of the funds included under this heading, $15,000,000 shall be for Environmental Protection:
			 National Priorities as specified in the report accompanying this Act: Provided further, That of the funds included under this heading, $454,958,000 shall be for Geographic Programs
			 specified in the report accompanying this Act: Provided further, That of the unobligated balances from appropriations made available under this heading,
			 $61,676,000 are permanently rescinded: Provided further, That no amounts may be rescinded pursuant to the preceding proviso from amounts made available in
			 the first proviso for Environmental Protection: National Priorities, from
			 amounts made available in the second proviso for Geographic Programs, or
			 from the National Estuary Program (33 U.S.C. 1330).In addition, $5,000,000 to remain available until expended, for necessary expenses of activities
			 described in section 26(b)(1) of the Toxic Substances Control Act (15
			 U.S.C. 2625(b)(1)): Provided, That fees collected pursuant to that section of that Act and deposited in the TSCA Service Fee Fund as discretionary offsetting receipts in fiscal year 2019 shall be retained and used for necessary
			 salaries and expenses in this appropriation and shall remain available
			 until expended: Provided further, That the sum herein appropriated in this paragraph from the general fund for fiscal year 2019
			 shall be reduced by the amount of discretionary offsetting receipts
			 received during fiscal year 2019, so as to result in a final fiscal year
			 2019 appropriation from the general fund estimated at not more than $0: Provided further, That to the extent that amounts realized from such receipts exceed $5,000,000, those amount in
			 excess of $5,000,000 shall be deposited in the TSCA Service Fee Fund as discretionary offsetting receipts in fiscal year 2019, shall be retained and used for necessary
			 salaries and expenses in this account, and shall remain available until
			 expended: Provided further, That of the funds included in the first paragraph under this heading, the Chemical Risk Review
			 and Reduction program project shall be allocated for this fiscal year,
			 excluding the amount of any fees appropriated, not less than the amount of
			 appropriations for that program project for fiscal year 2014.
			Office of inspector generalFor necessary expenses of the Office of Inspector General in carrying out the provisions of the
			 Inspector General Act of 1978, $41,489,000, to remain available until
			 September 30, 2020.
			Buildings and facilitiesFor construction, repair, improvement, extension, alteration, and purchase of fixed equipment or
			 facilities of, or for use by, the Environmental Protection Agency,
			 $34,467,000, to remain available until expended.
			Hazardous substance superfund
			(including transfers of funds)For necessary expenses to carry out the Comprehensive Environmental Response, Compensation, and
			 Liability Act of 1980 (CERCLA), including sections 111(c)(3), (c)(5),
			 (c)(6), and (e)(4) (42 U.S.C. 9611) $1,091,947,000, to remain available
			 until expended, consisting of such sums as are available in the Trust Fund
			 on September 30, 2018, as authorized by section 517(a) of the Superfund
			 Amendments and Reauthorization Act of 1986 (SARA) and up to $1,091,947,000
			 as a payment from general revenues to the Hazardous Substance Superfund
			 for purposes as authorized by section 517(b) of SARA: Provided, That funds appropriated under this heading may be allocated to other Federal agencies in
			 accordance with section 111(a) of CERCLA: Provided further, That of the funds appropriated under this heading, $8,718,000 shall be paid to the Office of Inspector General appropriation to remain available until September 30, 2020, and $17,398,000 shall be paid to the Science and Technology appropriation to remain available until September 30, 2020.
			Leaking underground storage tank trust fund programFor necessary expenses to carry out leaking underground storage tank cleanup activities authorized
			 by subtitle I of the Solid Waste Disposal Act, $91,941,000, to remain
			 available until expended, of which $66,572,000 shall be for carrying out
			 leaking underground storage tank cleanup activities authorized by section
			 9003(h) of the Solid Waste Disposal Act; $25,369,000 shall be for carrying
			 out the other provisions of the Solid Waste Disposal Act specified in
			 section 9508(c) of the Internal Revenue Code: Provided, That the Administrator is authorized to use appropriations made available under this heading to
			 implement section 9013 of the Solid Waste Disposal Act to provide
			 financial assistance to federally recognized Indian tribes for the
			 development and implementation of programs to manage underground storage
			 tanks.
			Inland oil spill programsFor expenses necessary to carry out the Environmental Protection Agency’s responsibilities under
			 the Oil Pollution Act of 1990, $18,209,000, to be derived from the Oil
			 Spill Liability trust fund, to remain available until expended.
			State and tribal assistance grantsFor environmental programs and infrastructure assistance, including capitalization grants for State
			 revolving funds and performance partnership grants, $3,575,041,000, to
			 remain available until expended, of which—
				(1)$1,394,000,000 shall be for making capitalization grants for the Clean Water State Revolving Funds
			 under title VI of the Federal Water Pollution Control Act; and of which
			 $864,000,000 shall be for making capitalization grants for the Drinking
			 Water State Revolving Funds under section 1452 of the Safe Drinking Water
			 Act: Provided, That for fiscal year 2019, to the extent there are sufficient eligible project applications and
			 projects are consistent with State Intended Use Plans, not less than 10
			 percent of the funds made available under this title to each State for
			 Clean Water State Revolving Fund capitalization grants shall be used by
			 the State for projects to address green infrastructure, water or energy
			 efficiency improvements, or other environmentally innovative activities: Provided further, That for fiscal year 2019, funds made available under this title to each State for Drinking Water
			 State Revolving Fund capitalization grants may, at the discretion of each
			 State, be used for projects to address green infrastructure, water or
			 energy efficiency improvements, or other environmentally innovative
			 activities: Provided further, That notwithstanding section 603(d)(7) of the Federal Water Pollution Control Act, the limitation
			 on the amounts in a State water pollution control revolving fund that may
			 be used by a State to administer the fund shall not apply to amounts
			 included as principal in loans made by such fund in fiscal year 2019 and
			 prior years where such amounts represent costs of administering the fund
			 to the extent that such amounts are or were deemed reasonable by the
			 Administrator, accounted for separately from other assets in the fund, and
			 used for eligible purposes of the fund, including administration: Provided further, That for fiscal year 2019, notwithstanding the provisions of subsections (g)(1), (h), and (l) of
			 section 201 of the Federal Water Pollution Control Act, grants made under
			 title II of such Act for American Samoa, Guam, the commonwealth of the
			 Northern Marianas, the United States Virgin Islands, and the District of
			 Columbia may also be made for the purpose of providing assistance: (1)
			 solely for facility plans, design activities, or plans, specifications,
			 and estimates for any proposed project for the construction of treatment
			 works; and (2) for the construction, repair, or replacement of privately
			 owned treatment works serving one or more principal residences or small
			 commercial establishments: Provided further, That for fiscal year 2019, notwithstanding the provisions of such subsections (g)(1), (h), and
			 (l) of section 201 and section 518(c) of the Federal Water Pollution
			 Control Act, funds reserved by the Administrator for grants under section
			 518(c) of the Federal Water Pollution Control Act may also be used to
			 provide assistance: (1) solely for facility plans, design activities, or
			 plans, specifications, and estimates for any proposed project for the
			 construction of treatment works; and (2) for the construction, repair, or
			 replacement of privately owned treatment works serving one or more
			 principal residences or small commercial establishments: Provided further, That for fiscal year 2019, notwithstanding any provision of the Federal Water Pollution Control
			 Act and regulations issued pursuant thereof, up to a total of $2,000,000
			 of the funds reserved by the Administrator for grants under section 518(c)
			 of such Act may also be used for grants for training, technical
			 assistance, and educational programs relating to the operation and
			 management of the treatment works specified in section 518(c) of such Act: Provided further, That for fiscal year 2019, funds reserved under section 518(c) of such Act shall be available for
			 grants only to Indian tribes, as defined in section 518(h) of such Act and
			 former Indian reservations in Oklahoma (as determined by the Secretary of
			 the Interior) and Native Villages as defined in Public Law 92–203: Provided further, That for fiscal year 2019, notwithstanding the limitation on amounts in section 518(c) of the
			 Federal Water Pollution Control Act, up to a total of 2 percent of the
			 funds appropriated, or $30,000,000, whichever is greater, and
			 notwithstanding the limitation on amounts in section 1452(i) of the Safe
			 Drinking Water Act, up to a total of 2 percent of the funds appropriated,
			 or $20,000,000, whichever is greater, for State Revolving Funds under such
			 Acts may be reserved by the Administrator for grants under section 518(c)
			 and section 1452(i) of such Acts: Provided further, That for fiscal year 2019, notwithstanding the amounts specified in section 205(c) of the Federal
			 Water Pollution Control Act, up to 1.5 percent of the aggregate funds
			 appropriated for the Clean Water State Revolving Fund program under the
			 Act less any sums reserved under section 518(c) of the Act, may be
			 reserved by the Administrator for grants made under title II of the
			 Federal Water Pollution Control Act for American Samoa, Guam, the
			 Commonwealth of the Northern Marianas, and United States Virgin Islands: Provided further, That for fiscal year 2019, notwithstanding the limitations on amounts specified in section
			 1452(j) of the Safe Drinking Water Act, up to 1.5 percent of the funds
			 appropriated for the Drinking Water State Revolving Fund programs under
			 the Safe Drinking Water Act may be reserved by the Administrator for
			 grants made under section 1452(j) of the Safe Drinking Water Act: Provided further, That 10 percent of the funds made available under this title to each State for Clean Water State
			 Revolving Fund capitalization grants and 20 percent of the funds made
			 available under this title to each State for Drinking Water State
			 Revolving Fund capitalization grants shall be used by the State to provide
			 additional subsidy to eligible recipients in the form of forgiveness of
			 principal, negative interest loans, or grants (or any combination of
			 these), and shall be so used by the State only where such funds are
			 provided as initial financing for an eligible recipient or to buy,
			 refinance, or restructure the debt obligations of eligible recipients only
			 where such debt was incurred on or after the date of enactment of this
			 Act, or where such debt was incurred prior to the date of enactment of
			 this Act if the State, with concurrence from the Administrator, determines
			 that such funds could be used to help address a threat to public health
			 from heightened exposure to lead in drinking water or if a Federal or
			 State emergency declaration has been issued due to a threat to public
			 health from heightened exposure to lead in a municipal drinking water
			 supply before the date of enactment of this Act: Provided further, That in a State in which such an emergency declaration has been issued, the State may use more
			 than 20 percent of the funds made available under this title to the State
			 for Drinking Water State Revolving Fund capitalization grants to provide
			 additional subsidy to eligible recipients;
				(2)$15,000,000 shall be for architectural, engineering, planning,
			 design, construction and related
			 activities in connection with the construction of high priority water and
			 wastewater facilities in the area of the United States-Mexico Border,
			 after consultation with the appropriate border commission: Provided, That no funds provided by this appropriations Act to address the water, wastewater and other
			 critical infrastructure needs of the colonias in the United States along
			 the United States-Mexico border shall be made available to a county or
			 municipal government unless that government has established an enforceable
			 local ordinance, or other zoning rule, which prevents in that jurisdiction
			 the development or construction of any additional colonia areas, or the
			 development within an existing colonia the construction of any new home,
			 business, or other structure which lacks water, wastewater, or other
			 necessary infrastructure;
				(3)$25,000,000 shall be for grants to the State of Alaska to address drinking water and wastewater
			 infrastructure needs of rural and Alaska Native Villages: Provided, That of these funds: (A) the State of Alaska shall provide a match of 25 percent; (B) no more
			 than 5 percent of the funds may be used for administrative and overhead
			 expenses; and (C) the State of Alaska shall make awards consistent with
			 the Statewide priority list established in conjunction with the Agency and
			 the U.S. Department of Agriculture for all water, sewer, waste disposal,
			 and similar projects carried out by the State of Alaska that are funded
			 under section 221 of the Federal Water Pollution Control Act (33 U.S.C.
			 1301) or the Consolidated Farm and Rural Development Act (7 U.S.C. 1921 et
			 seq.) which shall allocate not less than 25 percent of the funds provided
			 for projects in regional hub communities;
				(4)$80,000,000 shall be to carry out section 104(k) of the Comprehensive Environmental Response,
			 Compensation, and Liability Act of 1980 (CERCLA), including grants,
			 interagency agreements, and associated program support costs: Provided, That not more than 25 percent of the amount appropriated to carry out section 104(k) of CERCLA
			 shall be used for site characterization, assessment, and remediation of
			 facilities described in section 101(39)(D)(ii)(II) of CERCLA: Provided further, That at least 10 percent shall be allocated for assistance in persistent poverty counties: Provided further, That for purposes of this section, the term persistent poverty counties means any county that has had 20 percent or more of its population living in poverty over the past
			 30 years, as measured by the 1990 and 2000 decennial censuses and the most
			 recent Small Area Income and Poverty Estimates;
				(5)$50,000,000 shall be for grants under title VII, subtitle G of the Energy Policy Act of 2005;
				(6)$50,000,000 shall be for targeted airshed grants in accordance with the terms and conditions in the
			 report accompanying this Act;
				(7)$4,000,000 shall be to carry out the water quality program authorized in section 5004(d) of the
			 Water Infrastructure Improvements for the Nation Act (Public Law 114–322);
			 and
				(8)$1,093,041,000 shall be for grants, including associated program support costs, to States,
			 federally recognized tribes, interstate agencies, tribal consortia, and
			 air pollution control agencies for multi-media or single media pollution
			 prevention, control and abatement and related activities, including
			 activities pursuant to the provisions set forth under this heading in
			 Public Law 104–134, and for making grants under section 103 of the Clean
			 Air Act for particulate matter monitoring and data collection activities
			 subject to terms and conditions specified by the Administrator, of which:
			 $47,745,000 shall be for carrying out section 128 of CERCLA; $9,646,000
			 shall be for Environmental Information Exchange Network grants, including
			 associated program support costs; $1,498,000 shall be for grants to States
			 under section 2007(f)(2) of the Solid Waste Disposal Act, which shall be
			 in addition to funds appropriated under the heading Leaking Underground Storage Tank Trust Fund Program to carry out the provisions of the Solid Waste Disposal Act specified in section 9508(c) of the
			 Internal Revenue Code other than section 9003(h) of the Solid Waste
			 Disposal Act; $17,848,000 of the funds available for grants under section
			 106 of the Federal Water Pollution Control Act shall be for State
			 participation in national- and State-level statistical surveys of water
			 resources and enhancements to State monitoring programs; $27,000,000 shall
			 be for multipurpose grants, including interagency agreements.
				Water infrastructure finance and innovation program accountFor the cost of direct loans and for the cost of guaranteed loans, as authorized by the Water
			 Infrastructure Finance and Innovation Act of 2014, $5,000,000, to remain
			 available until expended: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502
			 of the Congressional Budget Act of 1974: Provided further, That these funds are available to subsidize gross obligations for the principal amount of direct
			 loans, including capitalized interest, and total loan principal, including
			 capitalized interest, any part of which is to be guaranteed, not to exceed
			 $610,000,000.In addition, fees authorized to be collected pursuant to sections 5029 and 5030 of the Water
			 Infrastructure Finance and Innovation Act of 2014 shall be deposited in
			 this account, to remain available until expended.In addition, for administrative expenses to carry out the direct and guaranteed loan programs,
			 notwithstanding section 5033 of the Water Infrastructure Finance and
			 Innovation Act of 2014, $5,000,000, to remain available until September
			 30, 2020.
			Administrative provisions—environmental protection agency
			(including transfers and rescission of funds) For fiscal year 2019, notwithstanding 31 U.S.C. 6303(1) and 6305(1), the Administrator of the
			 Environmental Protection Agency, in carrying out the Agency’s function to
			 implement directly Federal environmental programs required or authorized
			 by law in the absence of an acceptable tribal program, may award
			 cooperative agreements to federally recognized Indian tribes or
			 Intertribal consortia, if authorized by their member tribes, to assist the
			 Administrator in implementing Federal environmental programs for Indian
			 tribes required or authorized by law, except that no such cooperative
			 agreements may be awarded from funds designated for State financial
			 assistance agreements.The Administrator of the Environmental Protection Agency is authorized to collect and obligate
			 pesticide registration service fees in accordance with section 33 of the
			 Federal Insecticide, Fungicide, and Rodenticide Act, as amended by Public
			 Law 112–177, the Pesticide Registration Improvement Extension Act of 2012.Notwithstanding section 33(d)(2) of the Federal Insecticide, Fungicide, and Rodenticide Act (FIFRA)
			 (7 U.S.C. 136w–8(d)(2)), the Administrator of the Environmental Protection
			 Agency may assess fees under section 33 of FIFRA (7 U.S.C. 136w–8) for
			 fiscal year 2019.The Administrator is authorized to transfer up to $300,000,000 of the funds appropriated for the
			 Great Lakes Restoration Initiative under the heading Environmental Programs and Management to the head of any Federal department or agency, with the concurrence of such head, to carry out
			 activities that would support the Great Lakes Restoration Initiative and
			 Great Lakes Water Quality Agreement programs, projects, or activities; to
			 enter into an interagency agreement with the head of such Federal
			 department or agency to carry out these activities; and to make grants to
			 governmental entities, nonprofit organizations, institutions, and
			 individuals for planning, research, monitoring, outreach, and
			 implementation in furtherance of the Great Lakes Restoration Initiative
			 and the Great Lakes Water Quality Agreement.The Science and Technology, Environmental Programs and Management, Office of Inspector General,
			 Hazardous Substance Superfund, and Leaking Underground Storage Tank Trust
			 Fund Program Accounts, are available for the construction, alteration,
			 repair, rehabilitation, and renovation of facilities, provided that the cost does not exceed $150,000 per project.For fiscal year 2019, and notwithstanding section 518(f) of the Federal Water Pollution Control Act
			 (33 U.S.C. 1377(f)), the Administrator is authorized to use the amounts
			 appropriated for any fiscal year under section 319 of the Act to make
			 grants to Indian tribes pursuant to sections 319(h) and 518(e) of that
			 Act.The Administrator is authorized to use the amounts appropriated under the heading Environmental Programs and Management for fiscal year 2019 to provide grants to implement the Southeastern New England Watershed
			 Restoration Program.The Administrator of the Environmental Protection Agency is authorized to collect and obligate fees
			 in accordance with section 3024 of the Solid Waste Disposal Act (42 U.S.C.
			 6939g) for fiscal year 2019.Of the unobligated balances available for the State and Tribal Assistance Grants account, $109,078,000 are hereby permanently rescinded: Provided, That no amounts may be rescinded from amounts that were designated by the Congress as an
			 emergency requirement pursuant to the Concurrent Resolution on the Budget
			 or the Balanced Budget and Emergency Deficit Control Act of 1985 or from
			 amounts that were made available by subsection (a) of section 196 of the
			 Continuing Appropriations Act, 2017 (division C of Public Law 114–223), as
			 amended by the Further Continuing and Security Assistance Appropriations
			 Act, 2017 (Public Law 114–254).
			IIIRelated agencies
			Department of agriculture
			office of the under secretary for natural resources and environmentFor necessary expenses of the Office of the Under Secretary for Natural Resources and Environment,
			 $875,000: Provided, That funds made available by this Act to any agency in the Natural Resources and Environment
			 mission area for salaries and expenses are available to fund up to one
			 administrative support staff for the office.
			Forest service
			forest and rangeland researchFor necessary expenses of forest and rangeland research as authorized by law, $300,000,000, to
			 remain available through September 30, 2022: Provided, That of the funds provided, $77,000,000 is for the forest inventory and analysis program: Provided further, That all authorities for the use of funds, including the use of contracts, grants, and
			 cooperative agreements, available to execute the Forest and Rangeland
			 Research appropriation, are also available in the utilization of these
			 funds for Fire Science Research.
			State and private forestry
			For necessary expenses of cooperating with and providing technical and financial assistance to
			 States, territories, possessions, and others, and for forest health
			 management, and conducting an international program as authorized,
			 $333,990,000, to remain available through September 30, 2022, as
			 authorized by law; of which $65,490,000 is to be derived from the Land and
			 Water Conservation Fund to be used for the Forest Legacy Program, to
			 remain available until expended.
			National forest system
			For necessary expenses of the Forest Service, not otherwise provided for, for management,
			 protection, improvement, and utilization of the National Forest System,
			 and for hazardous fuels management on or adjacent to such lands,
			 $1,937,653,000, to remain available through September 30, 2022: Provided, That of the funds provided, $40,000,000 shall be deposited in the Collaborative Forest Landscape
			 Restoration Fund for ecological restoration treatments as authorized by 16
			 U.S.C. 7303(f): Provided further, That of the funds provided, $368,000,000 shall be for forest products: Provided further, That of the funds provided, $435,000,000 shall be for hazardous fuels management activities, of
			 which not to exceed $15,000,000 may be used to make grants, using any
			 authorities available to the Forest Service under the State and Private Forestry appropriation, for the purpose of creating incentives for increased use of biomass from National
			 Forest System lands: Provided further, That $15,000,000 may be used by the Secretary of Agriculture to enter into procurement contracts
			 or cooperative agreements or to issue grants for hazardous fuels
			 management activities, and for training or monitoring associated with such
			 hazardous fuels management activities on Federal land, or on non-Federal
			 land if the Secretary determines such activities benefit resources on
			 Federal land: Provided further, That funds made available to implement the Community Forestry Restoration Act, Public Law
			 106–393, title VI, shall be available for use on non-Federal lands in
			 accordance with authorities made available to the Forest Service under the State and Private Forestry appropriations: Provided further, That notwithstanding section 33 of the Bankhead Jones Farm Tenant Act (7 U.S.C. 1012), the
			 Secretary of Agriculture, in calculating a fee for grazing on a National
			 Grassland, may provide a credit of up to 50 percent of the calculated fee
			 to a Grazing Association or direct permittee for a conservation practice
			 approved by the Secretary in advance of the fiscal year in which the cost
			 of the conservation practice is incurred. And, that the amount credited
			 shall remain available to the Grazing Association or the direct permittee,
			 as appropriate, in the fiscal year in which the credit is made and each
			 fiscal year thereafter for use on the project for conservation practices
			 approved by the Secretary.
			Capital improvement and maintenance
			(including transfer of funds)For necessary expenses of the Forest Service, not otherwise provided for, $449,000,000, to remain
			 available through September 30, 2022, for construction, capital
			 improvement, maintenance and acquisition of buildings and other facilities
			 and infrastructure; and for construction, reconstruction, decommissioning
			 of roads that are no longer needed, including unauthorized roads that are
			 not part of the transportation system, and maintenance of forest roads and
			 trails by the Forest Service as authorized by 16 U.S.C. 532–538 and 23
			 U.S.C. 101 and 205: Provided, That funds becoming available in fiscal year 2019 under the Act of March 4, 1913 (16 U.S.C. 501)
			 shall be transferred to the General Fund of the Treasury and shall not be
			 available for transfer or obligation for any other purpose unless the
			 funds are appropriated.
			Land acquisition
			(including rescission of funds)
			For expenses necessary to carry out the provisions of chapter 2003 of title 54, United States Code,
			 including administrative expenses, and for acquisition of land or waters,
			 or interest therein, in accordance with statutory authority applicable to
			 the Forest Service, $74,099,000, to be derived from the Land and Water
			 Conservation Fund and to remain available until expended.
				Of the unobligated balances from amounts made available for Land Acquisition and derived from the
			 Land and Water Conservation Fund, $16,028,000 is hereby permanently
			 rescinded from projects with cost savings or failed or partially failed
			 projects that had funds returned: Provided, That no amounts may be rescinded from amounts that were designated by the Congress as an
			 emergency requirement pursuant to the Concurrent Resolution on the Budget
			 or the Balanced Budget and Emergency Deficit Control Act of 1985.
			Acquisition of lands for national forests special actsFor acquisition of lands within the exterior boundaries of the Cache, Uinta, and Wasatch National
			 Forests, Utah; the Toiyabe National Forest, Nevada; and the Angeles, San
			 Bernardino, Sequoia, and Cleveland National Forests, California; and the
			 Ozark-St. Francis and Ouachita National Forests, Arkansas; as authorized
			 by law, $700,000, to be derived from forest receipts.
			Acquisition of lands to complete land exchangesFor acquisition of lands, such sums, to be derived from funds deposited by State, county, or
			 municipal governments, public school districts, or other public school
			 authorities, and for authorized expenditures from funds deposited by
			 non-Federal parties pursuant to Land Sale and Exchange Acts, pursuant to
			 the Act of December 4, 1967 (16 U.S.C. 484a), to remain available through
			 September 30, 2021, (16 U.S.C. 516–617a, 555a; Public Law 96–586; Public
			 Law 76–589, 76–591; and Public Law 78–310).
			Range betterment fundFor necessary expenses of range rehabilitation, protection, and improvement, 50 percent of all
			 moneys received during the prior fiscal year, as fees for grazing domestic
			 livestock on lands in National Forests in the 16 Western States, pursuant
			 to section 401(b)(1) of Public Law 94–579, to remain available through
			 September 30, 2022, of which not to exceed 6 percent shall be available
			 for administrative expenses associated with on-the-ground range
			 rehabilitation, protection, and improvements.
			Gifts, donations and bequests for forest and rangeland researchFor expenses authorized by 16 U.S.C. 1643(b), $45,000, to remain available through September 30,
			 2022, to be derived from the fund established pursuant to the above Act.
			Management of national forest lands for subsistence usesFor necessary expenses of the Forest Service to manage Federal lands in Alaska for subsistence uses
			 under title VIII of the Alaska National Interest Lands Conservation Act
			 (16 U.S.C. 3111 et seq.), $2,500,000, to remain available through
			 September 30, 2022.
			Wildland fire management
			(including transfers of funds) For necessary expenses for forest fire presuppression activities on National Forest System lands,
			 for emergency wildland fire suppression on or adjacent to such lands or
			 other lands under fire protection agreement, and for emergency
			 rehabilitation of burned-over National Forest System lands and water,
			 $3,229,620,000, to remain available through September 30, 2022: Provided, That such funds including unobligated balances under this heading, are available for repayment of
			 advances from other appropriations accounts previously transferred for
			 such purposes: Provided further, That any unobligated funds appropriated in a previous fiscal year for hazardous fuels management
			 may be transferred to the National Forest System account: Provided further, That such funds shall be available to reimburse State and other cooperating entities for services
			 provided in response to wildfire and other emergencies or disasters to the
			 extent such reimbursements by the Forest Service for non-fire emergencies
			 are fully repaid by the responsible emergency management agency: Provided further, That funds provided shall be available for support to Federal emergency response: Provided further, That the costs of implementing any cooperative agreement between the Federal Government and any
			 non-Federal entity may be shared, as mutually agreed on by the affected
			 parties: Provided further, That funds designated for wildfire suppression, shall be assessed for cost pools on the same
			 basis as such assessments are calculated against other agency programs.
			Administrative provisions—forest service
			(including transfers of funds)Appropriations to the Forest Service for the current fiscal year shall be available for: (1)
			 purchase of passenger motor vehicles; acquisition of passenger motor
			 vehicles from excess sources, and hire of such vehicles; purchase, lease,
			 operation, maintenance, and acquisition of aircraft to maintain the
			 operable fleet for use in Forest Service wildland fire programs and other
			 Forest Service programs; notwithstanding other provisions of law, existing
			 aircraft being replaced may be sold, with proceeds derived or trade-in
			 value used to offset the purchase price for the replacement aircraft; (2)
			 services pursuant to 7 U.S.C. 2225, and not to exceed $100,000 for
			 employment under 5 U.S.C. 3109; (3) purchase, erection, and alteration of
			 buildings and other public improvements (7 U.S.C. 2250); (4) acquisition
			 of land, waters, and interests therein pursuant to 7 U.S.C. 428a; (5) for
			 expenses pursuant to the Volunteers in the National Forest Act of 1972 (16
			 U.S.C. 558a, 558d, and 558a note); (6) the cost of uniforms as authorized
			 by 5 U.S.C. 5901–5902; and (7) for debt collection contracts in accordance
			 with 31 U.S.C. 3718(c).Any appropriations or funds available to the Forest Service may be transferred to the Wildland Fire
			 Management appropriation for forest firefighting, emergency rehabilitation
			 of burned-over or damaged lands or waters under its jurisdiction, and fire
			 preparedness due to severe burning conditions upon the Secretary’s
			 notification of the House and Senate Committees on Appropriations that all
			 fire suppression funds appropriated under the heading Wildland Fire Management will be obligated within 30 days: Provided, That all funds used pursuant to this paragraph must be replenished by a supplemental
			 appropriation which must be requested as promptly as possible.Not more than $50,000,000 of funds appropriated to the Forest Service shall be available for
			 expenditure or transfer to the Department of the Interior for wildland
			 fire management, hazardous fuels management, and State fire assistance
			 when such transfers would facilitate and expedite wildland fire management
			 programs and projects.Notwithstanding any other provision of this Act, the Forest Service may transfer unobligated
			 balances of discretionary funds appropriated to the Forest Service by this
			 Act to or within the National Forest System Account, or reprogram funds to
			 be used for the purposes of hazardous fuels management and urgent
			 rehabilitation of burned-over National Forest System lands and water, such
			 transferred funds shall remain available through September 30, 2022: Provided, That none of the funds transferred pursuant to this section shall be available for obligation
			 without written notification to and the prior approval of the Committees
			 on Appropriations of both Houses of Congress: Provided further, That this section does not apply to funds appropriated to the FLAME Wildfire Suppression Reserve
			 Fund or funds derived from the Land and Water Conservation Fund.Funds appropriated to the Forest Service shall be available for assistance to or through the Agency
			 for International Development in connection with forest and rangeland
			 research, technical information, and assistance in foreign countries, and
			 shall be available to support forestry and related natural resource
			 activities outside the United States and its territories and possessions,
			 including technical assistance, education and training, and cooperation
			 with U.S., private, and international organizations. The Forest Service,
			 acting for the International Program, may sign direct funding agreements
			 with foreign governments and institutions as well as other domestic
			 agencies (including the U.S. Agency for International Development, the
			 Department of State, and the Millennium Challenge Corporation), U.S.
			 private sector firms, institutions and organizations to provide technical
			 assistance and training programs overseas on forestry and rangeland
			 management.Funds appropriated to the Forest Service shall be available for expenditure or transfer to the
			 Department of the Interior, Bureau of Land Management, for removal,
			 preparation, and adoption of excess wild horses and burros from National
			 Forest System lands, and for the performance of cadastral surveys to
			 designate the boundaries of such lands.None of the funds made available to the Forest Service in this Act or any other Act with respect to
			 any fiscal year shall be subject to transfer under the provisions of
			 section 702(b) of the Department of Agriculture Organic Act of 1944 (7
			 U.S.C. 2257), section 442 of Public Law 106–224 (7 U.S.C. 7772), or
			 section 10417(b) of Public Law 107–171 (7 U.S.C. 8316(b)).None of the funds available to the Forest Service may be reprogrammed without the advance approval
			 of the House and Senate Committees on Appropriations in accordance with
			 the reprogramming procedures contained in the report accompanying this
			 Act.Not more than $82,000,000 of funds available to the Forest Service shall be transferred to the
			 Working Capital Fund of the Department of Agriculture and not more than
			 $14,500,000 of funds available to the Forest Service shall be transferred
			 to the Department of Agriculture for Department Reimbursable Programs,
			 commonly referred to as Greenbook charges. Nothing in this paragraph shall
			 prohibit or limit the use of reimbursable agreements requested by the
			 Forest Service in order to obtain services from the Department of
			 Agriculture’s National Information Technology Center and the Department of
			 Agriculture’s International Technology Service.Of the funds available to the Forest Service, up to $5,000,000 shall be available for priority
			 projects within the scope of the approved budget, which shall be carried
			 out by the Youth Conservation Corps and shall be carried out under the
			 authority of the Public Lands Corps Act of 1993 (16 U.S.C. 1721 et seq.).Of the funds available to the Forest Service, $4,000 is available to the Chief of the Forest
			 Service for official reception and representation expenses.Pursuant to sections 405(b) and 410(b) of Public Law 101–593, of the funds available to the Forest
			 Service, up to $3,000,000 may be advanced in a lump sum to the National
			 Forest Foundation to aid conservation partnership projects in support of
			 the Forest Service mission, without regard to when the Foundation incurs
			 expenses, for projects on or benefitting National Forest System lands or
			 related to Forest Service programs: Provided, That of the Federal funds made available to the Foundation, no more than $300,000 shall be
			 available for administrative expenses: Provided further, That the Foundation shall obtain, by the end of the period of Federal financial assistance,
			 private contributions to match funds made available by the Forest Service
			 on at least a one-for-one basis: Provided further, That the Foundation may transfer Federal funds to a Federal or a non-Federal recipient for a
			 project at the same rate that the recipient has obtained the non-Federal
			 matching funds.Pursuant to section 2(b)(2) of Public Law 98–244, up to $3,000,000 of the funds available to the
			 Forest Service may be advanced to the National Fish and Wildlife
			 Foundation in a lump sum to aid cost-share conservation projects, without
			 regard to when expenses are incurred, on or benefitting National Forest
			 System lands or related to Forest Service programs: Provided, That such funds shall be matched on at least a one-for-one basis by the Foundation or its
			 sub-recipients: Provided further, That the Foundation may transfer Federal funds to a Federal or non-Federal recipient for a
			 project at the same rate that the recipient has obtained the non-Federal
			 matching funds.Funds appropriated to the Forest Service shall be available for interactions with and providing
			 technical assistance to rural communities and natural resource-based
			 businesses for sustainable rural development purposes.Funds appropriated to the Forest Service shall be available for payments to counties within the
			 Columbia River Gorge National Scenic Area, pursuant to section 14(c)(1)
			 and (2), and section 16(a)(2) of Public Law 99–663.Any funds appropriated to the Forest Service may be used to meet the non-Federal share requirement
			 in section 502(c) of the Older Americans Act of 1965 (42 U.S.C.
			 3056(c)(2)).The Forest Service shall not assess funds for the purpose of performing fire, administrative, and
			 other facilities maintenance and decommissioning.Notwithstanding any other provision of law, of any appropriations or funds available to the Forest
			 Service, not to exceed $500,000 may be used to reimburse the Office of the General Counsel (OGC),
			 Department of Agriculture, for travel and related expenses incurred as a
			 result of OGC assistance or participation requested by the Forest Service
			 at meetings, training sessions, management reviews, land purchase
			 negotiations and similar matters unrelated to civil litigation. Future
			 budget justifications for both the Forest Service and the Department of
			 Agriculture should clearly display the sums previously transferred and the
			 sums requested for transfer.
				An eligible individual who is employed in any project funded under title V of the Older Americans
			 Act of 1965 (42 U.S.C. 3056 et seq.) and administered by the Forest
			 Service shall be considered to be a Federal employee for purposes of
			 chapter 171 of title 28, United States Code.Notwithstanding any other provision of this Act, through the Office of Budget and Program Analysis,
			 the Forest Service shall report no later than 30 business days following
			 the close of each fiscal quarter all current and prior year unobligated
			 balances, by fiscal year, budget line item and account, to the House and
			 Senate Committees on Appropriations.
			Department of health and human services
			Indian health service
			Indian health servicesFor expenses necessary to carry out the Act of August 5, 1954 (68 Stat. 674), the Indian
			 Self-Determination and Education Assistance Act, the Indian Health Care
			 Improvement Act, and titles II and III of the Public Health Service Act
			 with respect to the Indian Health Service, $4,072,385,000, together with
			 payments received during the fiscal year pursuant to sections 231(b) and
			 233 of the Public Health Service Act (42 U.S.C. 238(b), 238b), for
			 services furnished by the Indian Health Service: Provided, That funds made available to tribes and tribal organizations through contracts, grant agreements,
			 or any other agreements or compacts authorized by the Indian
			 Self-Determination and Education Assistance Act of 1975 (25 U.S.C. 450),
			 shall be deemed to be obligated at the time of the grant or contract award
			 and thereafter shall remain available to the tribe or tribal organization
			 without fiscal year limitation: Provided further, That $2,000,000 shall be available for grants or contracts with public or private institutions to
			 provide alcohol or drug treatment services to Indians, including alcohol
			 detoxification services: Provided further, That $964,819,000 for Purchased/Referred Care, including $53,000,000 for the Indian Catastrophic
			 Health Emergency Fund, shall remain available until expended: Provided further, That of the funds provided, up to $36,000,000 shall remain available until expended for
			 implementation of the loan repayment program under section 108 of the
			 Indian Health Care Improvement Act: Provided further, That of the funds provided, $15,000,000 shall remain available until expended to supplement funds
			 available for operational costs at tribal clinics operated under an Indian
			 Self-Determination and Education Assistance Act compact or contract where
			 health care is delivered in space acquired through a full service lease,
			 which is not eligible for maintenance and improvement and equipment funds
			 from the Indian Health Service, and $58,000,000 shall be for costs related
			 to or resulting from accreditation emergencies, of which up to $4,000,000
			 may be used to supplement amounts otherwise available for
			 Purchased/Referred Care: Provided further, That the amounts collected by the Federal Government as authorized by sections 104 and 108 of the
			 Indian Health Care Improvement Act (25 U.S.C. 1613a and 1616a) during the
			 preceding fiscal year for breach of contracts shall be deposited to the
			 Fund authorized by section 108A of that Act (25 U.S.C. 1616a–1) and shall
			 remain available until expended and, notwithstanding section 108A(c) of
			 that Act (25 U.S.C. 1616a–1(c)), funds shall be available to make new
			 awards under the loan repayment and scholarship programs under sections
			 104 and 108 of that Act (25 U.S.C. 1613a and 1616a): Provided further, That the amounts made available within this account for the Substance Abuse and Suicide
			 Prevention Program, for opioid Prevention, Treatment and Recovery
			 Services, for the Domestic Violence Prevention Program, for the
			 Zero Suicide Initiative, for the housing subsidy authority for civilian
			 employees, for aftercare pilot programs at Youth Regional Treatment
			 Centers, to improve collections from public and private insurance at
			 Indian Health Service and tribally operated facilities, and for
			 accreditation emergencies shall be allocated at the discretion of the
			 Director of the Indian Health Service and shall remain available until
			 expended: Provided further, That funds provided in this Act may be used for annual contracts and grants for which the
			 performance period falls within 2 fiscal years, provided the total
			 obligation is recorded in the year the funds are appropriated: Provided further, That the amounts collected by the Secretary of Health and Human Services under the authority of
			 title IV of the Indian Health Care Improvement Act shall remain available
			 until expended for the purpose of achieving compliance with the applicable
			 conditions and requirements of titles XVIII and XIX of the Social Security
			 Act, except for those related to the planning, design, or construction of
			 new facilities: Provided further, That funding contained herein for scholarship programs under the Indian Health Care Improvement
			 Act shall remain available until expended: Provided further, That amounts received by tribes and tribal organizations under title IV of the Indian Health Care
			 Improvement Act shall be reported and accounted for and available to the
			 receiving tribes and tribal organizations until expended: Provided further, That the Bureau of Indian Affairs may collect from the Indian Health Service, and from tribes and
			 tribal organizations operating health facilities pursuant to Public Law
			 93–638, such individually identifiable health information relating to
			 disabled children as may be necessary for the purpose of carrying out its
			 functions under the Individuals with Disabilities Education Act (20 U.S.C.
			 1400 et seq.): Provided further, That the accreditation emergency funds may be used, as needed, to carry out activities typically
			 funded under the Indian Health Facilities account.
			Contract support costsFor payments to tribes and tribal organizations for contract support costs associated with Indian
			 Self-Determination and Education Assistance Act agreements with the Indian
			 Health Service for fiscal year 2019, such sums as may be necessary: Provided, That notwithstanding any other provision of law, no amounts made available under this heading
			 shall be available for transfer to another budget account.
			Indian health facilitiesFor construction, repair, maintenance, improvement, and equipment of health and related auxiliary
			 facilities, including quarters for personnel; preparation of plans,
			 specifications, and drawings; acquisition of sites, purchase and erection
			 of modular buildings, and purchases of trailers; and for provision of
			 domestic and community sanitation facilities for Indians, as authorized by
			 section 7 of the Act of August 5, 1954 (42 U.S.C. 2004a), the Indian
			 Self-Determination Act, and the Indian Health Care Improvement Act, and
			 for expenses necessary to carry out such Acts and titles II and III of the
			 Public Health Service Act with respect to environmental health and
			 facilities support activities of the Indian Health Service, $877,504,000,
			 to remain available until expended: Provided, That notwithstanding any other provision of law, funds appropriated for the planning, design,
			 construction, renovation or expansion of health facilities for the benefit
			 of an Indian tribe or tribes may be used to purchase land on which such
			 facilities will be located: Provided further, That not to exceed $500,000 may be used by the Indian Health Service to purchase TRANSAM
			 equipment from the Department of Defense for distribution to the Indian
			 Health Service and tribal facilities: Provided further, That none of the funds appropriated to the Indian Health Service may be used for sanitation
			 facilities construction for new homes funded with grants by the housing
			 programs of the United States Department of Housing and Urban Development: Provided further, That not to exceed $2,700,000 from this account and the Indian Health Services account may be used by the Indian Health Service to obtain ambulances for the Indian Health
			 Service and tribal facilities in conjunction with an existing interagency
			 agreement between the Indian Health Service and the General Services
			 Administration: Provided further, That not to exceed $500,000 may be placed in a Demolition Fund, to remain available until
			 expended, and be used by the Indian Health Service for the demolition of
			 Federal buildings.
			Administrative provisions—indian health serviceAppropriations provided in this Act to the Indian Health Service shall be available for services as
			 authorized by 5 U.S.C. 3109 at rates not to exceed the per diem rate
			 equivalent to the maximum rate payable for senior-level positions under 5
			 U.S.C. 5376; hire of passenger motor vehicles and aircraft; purchase of
			 medical equipment; purchase of reprints; purchase, renovation and erection
			 of modular buildings and renovation of existing facilities; payments for
			 telephone service in private residences in the field, when authorized
			 under regulations approved by the Secretary of Health and Human Services;
			 uniforms or allowances therefor as authorized by 5 U.S.C. 5901–5902; and
			 for expenses of attendance at meetings that relate to the functions or
			 activities of the Indian Health Service: Provided, That in accordance with the provisions of the Indian Health Care Improvement Act, non-Indian
			 patients may be extended health care at all tribally administered or
			 Indian Health Service facilities, subject to charges, and the proceeds
			 along with funds recovered under the Federal Medical Care Recovery Act (42
			 U.S.C. 2651–2653) shall be credited to the account of the facility
			 providing the service and shall be available without fiscal year
			 limitation: Provided further, That notwithstanding any other law or regulation, funds transferred from the Department of
			 Housing and Urban Development to the Indian Health Service shall be
			 administered under Public Law 86–121, the Indian Sanitation Facilities Act
			 and Public Law 93–638: Provided further, That funds appropriated to the Indian Health Service in this Act, except those used for
			 administrative and program direction purposes, shall not be subject to
			 limitations directed at curtailing Federal travel and transportation: Provided further, That none of the funds made available to the Indian Health Service in this Act shall be used for
			 any assessments or charges by the Department of Health and Human Services
			 unless identified in the budget justification and provided in this Act, or
			 approved by the House and Senate Committees on Appropriations through the
			 reprogramming process: Provided further, That notwithstanding any other provision of law, funds previously or herein made available to a
			 tribe or tribal organization through a contract, grant, or agreement
			 authorized by title I or title V of the Indian Self-Determination and
			 Education Assistance Act of 1975 (25 U.S.C. 5321 et seq. (title I), 5381
			 et seq. (title V)), may be deobligated and reobligated to a
			 self-determination contract under title I, or a self-governance agreement
			 under title V of such Act and thereafter shall remain available to the
			 tribe or tribal organization without fiscal year limitation: Provided further, That none of the funds made available to the Indian Health Service in this Act shall be used to
			 implement the final rule published in the Federal Register on September
			 16, 1987, by the Department of Health and Human Services, relating to the
			 eligibility for the health care services of the Indian Health Service
			 until the Indian Health Service has submitted a budget request reflecting
			 the increased costs associated with the proposed final rule, and such
			 request has been included in an appropriations Act and enacted into law: Provided further, That with respect to functions transferred by the Indian Health Service to tribes or tribal
			 organizations, the Indian Health Service is authorized to provide goods
			 and services to those entities on a reimbursable basis, including payments
			 in advance with subsequent adjustment, and the reimbursements received
			 therefrom, along with the funds received from those entities pursuant to
			 the Indian Self-Determination Act, may be credited to the same or
			 subsequent appropriation account from which the funds were originally
			 derived, with such amounts to remain available until expended: Provided further, That reimbursements for training, technical assistance, or services provided by the Indian Health
			 Service will contain total costs, including direct, administrative, and
			 overhead costs associated with the provision of goods, services, or
			 technical assistance: Provided further, That the Indian Health Service may provide to civilian medical personnel serving in hospitals
			 operated by the Indian Health Service housing allowances equivalent to
			 those that would be provided to members of the Commissioned Corps of the
			 United States Public Health Service serving in similar positions at such
			 hospitals: Provided further, That the appropriation structure for the Indian Health Service may not be altered without advance
			 notification to the House and Senate Committees on Appropriations.
			National institutes of health
			National institute of environmental health sciencesFor necessary expenses for the National Institute of Environmental Health Sciences in carrying out
			 activities set forth in section 311(a) of the Comprehensive Environmental
			 Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9660(a)) and
			 section 126(g) of the Superfund Amendments and Reauthorization Act of
			 1986, $78,349,000.
			Agency for Toxic Substances and Disease Registry 
			Toxic substances and environmental public healthFor necessary expenses for the Agency for Toxic Substances and Disease Registry (ATSDR) in carrying
			 out activities set forth in sections 104(i) and 111(c)(4) of the
			 Comprehensive Environmental Response, Compensation, and Liability Act of
			 1980 (CERCLA) and section 3019 of the Solid Waste Disposal Act,
			 $74,691,000: Provided, That notwithstanding any other provision of law, in lieu of performing a health assessment under
			 section 104(i)(6) of CERCLA, the Administrator of ATSDR may conduct other
			 appropriate health studies, evaluations, or activities, including, without
			 limitation, biomedical testing, clinical evaluations, medical monitoring,
			 and referral to accredited healthcare providers: Provided further, That in performing any such health assessment or health study, evaluation, or activity, the
			 Administrator of ATSDR shall not be bound by the deadlines in section
			 104(i)(6)(A) of CERCLA: Provided further, That none of the funds appropriated under this heading shall be available for ATSDR to issue in
			 excess of 40 toxicological profiles pursuant to section 104(i) of CERCLA
			 during fiscal year 2019, and existing profiles may be updated as
			 necessary.
			Other related agencies
			Executive office of the president
			Council on Environmental Quality and Office of Environmental QualityFor necessary expenses to continue functions assigned to the Council on Environmental Quality and
			 Office of Environmental Quality pursuant to the National Environmental
			 Policy Act of 1969, the Environmental Quality Improvement Act of 1970, and
			 Reorganization Plan No. 1 of 1977, and not to exceed $750 for official
			 reception and representation expenses, $3,005,000: Provided, That notwithstanding section 202 of the National Environmental Policy Act of 1970, the Council
			 shall consist of one member, appointed by the President, by and with the
			 advice and consent of the Senate, serving as chairman and exercising all
			 powers, functions, and duties of the Council.
			Chemical safety and hazard investigation board
			Salaries and expensesFor necessary expenses in carrying out activities pursuant to section 112(r)(6) of the Clean Air
			 Act, including hire of passenger vehicles, uniforms or allowances
			 therefor, as authorized by 5 U.S.C. 5901–5902, and for services authorized
			 by 5 U.S.C. 3109 but at rates for individuals not to exceed the per diem
			 equivalent to the maximum rate payable for senior level positions under 5
			 U.S.C. 5376, $11,000,000: Provided, That the Chemical Safety and Hazard Investigation Board (Board) shall have not more than three
			 career Senior Executive Service positions: Provided further, That notwithstanding any other provision of law, the individual appointed to the position of
			 Inspector General of the Environmental Protection Agency (EPA) shall, by
			 virtue of such appointment, also hold the position of Inspector General of
			 the Board: Provided further, That notwithstanding any other provision of law, the Inspector General of the Board shall utilize
			 personnel of the Office of Inspector General of EPA in performing the
			 duties of the Inspector General of the Board, and shall not appoint any
			 individuals to positions within the Board.
			Office of navajo and hopi indian relocation
			Salaries and expenses
			For necessary expenses of the Office of Navajo and Hopi Indian Relocation as authorized by Public
			 Law 93–531, $7,400,000, to remain available until expended: Provided, That funds provided in this or any other appropriations Act are to be used to relocate eligible
			 individuals and groups including evictees from District 6,
			 Hopi-partitioned lands residents, those in significantly substandard
			 housing, and all others certified as eligible and not included in the
			 preceding categories: Provided further, That none of the funds contained in this or any other Act may be used by the Office of Navajo and
			 Hopi Indian Relocation to evict any single Navajo or Navajo family who, as
			 of November 30, 1985, was physically domiciled on the lands partitioned to
			 the Hopi Tribe unless a new or replacement home is provided for such
			 household: Provided further, That no relocatee will be provided with more than one new or replacement home: Provided further, That the Office shall relocate any certified eligible relocatees who have selected and received
			 an approved homesite on the Navajo reservation or selected a replacement
			 residence off the Navajo reservation or on the land acquired pursuant to
			 section 11 of Public Law 93–531 (88 Stat. 1716).
			Institute of american indian and alaska native culture and arts development
			Payment to the instituteFor payment to the Institute of American Indian and Alaska Native Culture and Arts Development, as
			 authorized by part A of title XV of Public Law 99–498 (20 U.S.C. 4411 et
			 seq.), $9,960,000, which shall become available on July 1, 2019, and shall
			 remain available until September 30, 2020.
			Smithsonian institution
			Salaries and expensesFor necessary expenses of the Smithsonian Institution, as authorized by law, including research in
			 the fields of art, science, and history; development, preservation, and
			 documentation of the National Collections; presentation of public exhibits
			 and performances; collection, preparation, dissemination, and exchange of
			 information and publications; conduct of education, training, and museum
			 assistance programs; maintenance, alteration, operation, lease agreements
			 of no more than 30 years, and protection of buildings, facilities, and
			 approaches; not to exceed $100,000 for services as authorized by 5 U.S.C.
			 3109; and purchase, rental, repair, and cleaning of uniforms for
			 employees, $739,894,000, to remain available until September 30, 2020,
			 except as otherwise provided herein; of which not to exceed $6,917,000 for
			 the instrumentation program, collections acquisition, exhibition
			 reinstallation, and the repatriation of skeletal remains program shall
			 remain available until expended; and including such funds as may be
			 necessary to support American overseas research centers: Provided, That funds appropriated herein are available for advance payments to independent contractors
			 performing research services or participating in official Smithsonian
			 presentations.
			Facilities capitalFor necessary expenses of repair, revitalization, and alteration of facilities owned or occupied by
			 the Smithsonian Institution, by contract or otherwise, as authorized by
			 section 2 of the Act of August 22, 1949 (63 Stat. 623), and for
			 construction, including necessary personnel, $303,503,000, to remain
			 available until expended, of which not to exceed $10,000 shall be for
			 services as authorized by 5 U.S.C. 3109.
			National gallery of art
			Salaries and expensesFor the upkeep and operations of the National Gallery of Art, the protection and care of the works
			 of art therein, and administrative expenses incident thereto, as
			 authorized by the Act of March 24, 1937 (50 Stat. 51), as amended by the
			 public resolution of April 13, 1939 (Public Resolution 9, Seventy-sixth
			 Congress), including services as authorized by 5 U.S.C. 3109; payment in
			 advance when authorized by the treasurer of the Gallery for membership in
			 library, museum, and art associations or societies whose publications or
			 services are available to members only, or to members at a price lower
			 than to the general public; purchase, repair, and cleaning of uniforms for
			 guards, and uniforms, or allowances therefor, for other employees as
			 authorized by law (5 U.S.C. 5901–5902); purchase or rental of devices and
			 services for protecting buildings and contents thereof, and maintenance,
			 alteration, improvement, and repair of buildings, approaches, and grounds;
			 and purchase of services for restoration and repair of works of art for
			 the National Gallery of Art by contracts made, without advertising, with
			 individuals, firms, or organizations at such rates or prices and under
			 such terms and conditions as the Gallery may deem proper, $144,202,000, to
			 remain available until September 30, 2020, of which not to exceed
			 $3,620,000 for the special exhibition program shall remain available until
			 expended.
			Repair, restoration and renovation of buildingsFor necessary expenses of repair, restoration and renovation of buildings, grounds and facilities
			 owned or occupied by the National Gallery of Art, by contract or
			 otherwise, for operating lease agreements of no more than 10 years, with
			 no extensions or renewals beyond the 10 years, that address space needs
			 created by the ongoing renovations in the Master Facilities Plan, as
			 authorized, $23,000,000, to remain available until expended: Provided, That contracts awarded for environmental systems, protection systems, and exterior repair or
			 renovation of buildings of the National Gallery of Art may be negotiated
			 with selected contractors and awarded on the basis of contractor
			 qualifications as well as price.
			John F. kennedy center for the performing arts
			Operations and maintenanceFor necessary expenses for the operation, maintenance and security of the John F. Kennedy Center
			 for the Performing Arts, $24,490,000.
			Capital repair and restorationFor necessary expenses for capital repair and restoration of the existing features of the building
			 and site of the John F. Kennedy Center for the Performing Arts,
			 $16,800,000, to remain available until expended.
			Woodrow wilson international center for scholars
			Salaries and expensesFor expenses necessary in carrying out the provisions of the Woodrow Wilson Memorial Act of 1968
			 (82 Stat. 1356) including hire of passenger vehicles and services as
			 authorized by 5 U.S.C. 3109, $12,000,000, to remain available until
			 September 30, 2020.
			National Foundation on the Arts and the Humanities 
			National endowment for the arts
			Grants and administrationFor necessary expenses to carry out the National Foundation on the Arts and the Humanities Act of
			 1965, $155,000,000 shall be available to the National Endowment for the
			 Arts for the support of projects and productions in the arts, including
			 arts education and public outreach activities, through assistance to
			 organizations and individuals pursuant to section 5 of the Act, for
			 program support, and for administering the functions of the Act, to remain
			 available until expended.
			National endowment for the humanities
			Grants and administrationFor necessary expenses to carry out the National Foundation on the Arts and the Humanities Act of
			 1965, $155,000,000 to remain available until expended, of which
			 $143,700,000 shall be available for support of activities in the
			 humanities, pursuant to section 7(c) of the Act and for administering the
			 functions of the Act; and $11,300,000 shall be available to carry out the
			 matching grants program pursuant to section 10(a)(2) of the Act, including
			 $9,100,000 for the purposes of section 7(h): Provided, That appropriations for carrying out section 10(a)(2) shall be available for obligation only in
			 such amounts as may be equal to the total amounts of gifts, bequests,
			 devises of money, and other property accepted by the chairman or by
			 grantees of the National Endowment for the Humanities under the provisions
			 of sections 11(a)(2)(B) and 11(a)(3)(B) during the current and preceding
			 fiscal years for which equal amounts have not previously been
			 appropriated.
			Administrative provisionsNone of the funds appropriated to the National Foundation on the Arts and the Humanities may be
			 used to process any grant or contract documents which do not include the
			 text of 18 U.S.C. 1913: Provided, That none of the funds appropriated to the National Foundation on the Arts and the Humanities may
			 be used for official reception and representation expenses: Provided further, That funds from nonappropriated sources may be used as necessary for official reception and
			 representation expenses: Provided further, That the Chairperson of the National Endowment for the Arts may approve grants of up to $10,000,
			 if in the aggregate the amount of such grants does not exceed 5 percent of
			 the sums appropriated for grantmaking purposes per year: Provided further, That such small grant actions are taken pursuant to the terms of an expressed and direct
			 delegation of authority from the National Council on the Arts to the
			 Chairperson.
			Commission of fine arts
			Salaries and expensesFor expenses of the Commission of Fine Arts under chapter 91 of title 40, United States Code,
			 $2,771,000: Provided, That the Commission is authorized to charge fees to cover the full costs of its publications, and
			 such fees shall be credited to this account as an offsetting collection,
			 to remain available until expended without further appropriation: Provided further, That the Commission is authorized to accept gifts, including objects, papers, artwork, drawings
			 and artifacts, that pertain to the history and design of the Nation’s
			 Capital or the history and activities of the Commission of Fine Arts, for
			 the purpose of artistic display, study, or education: Provided further, That one-tenth of one percent of the funds provided under this heading may be used for official
			 reception and representation expenses.
			national capital arts and cultural affairs For necessary expenses as authorized by Public Law 99–190 (20 U.S.C. 956a), $2,750,000.
			Advisory council on historic preservation
			Salaries and expensesFor necessary expenses of the Advisory Council on Historic Preservation (Public Law 89–665),
			 $6,440,000.
			National capital planning commission
			Salaries and expensesFor necessary expenses of the National Capital Planning Commission under chapter 87 of title 40,
			 United States Code, including services as authorized by 5 U.S.C. 3109,
			 $7,948,000: Provided, That one-quarter of 1 percent of the funds provided under this heading may be used for official
			 reception and representational expenses associated with hosting
			 international visitors engaged in the planning and physical development of
			 world capitals.
			United states holocaust memorial museum
			Holocaust memorial museumFor expenses of the Holocaust Memorial Museum, as authorized by Public Law 106–292 (36 U.S.C.
			 2301–2310), $59,500,000, of which $1,715,000 shall remain available until
			 September 30, 2021, for the Museum’s equipment replacement program; and of
			 which $4,000,000 for the Museum’s repair and rehabilitation program and
			 $1,500,000 for the Museum’s outreach initiatives program shall remain
			 available until expended.
			dwight d. eisenhower memorial commission
			salaries and expenses For necessary expenses of the Dwight D. Eisenhower Memorial Commission, $1,800,000, to remain
			 available until expended.
			women’s suffrage centennial commission For necessary expenses for the Women’s Suffrage Centennial Commission, as authorized by the Women’s
			 Suffrage Centennial Commission Act (section 431(a)(3) of division G of
			 Public Law 115–31), $1,000,000, to remain available until expended.
			world war i centennial commission 
			salaries and expenses Notwithstanding section 9 of the World War I Centennial Commission Act, as authorized by the World
			 War I Centennial Commission Act (Public Law 112–272) and the Carl Levin
			 and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291), for necessary
			 expenses of the World War I Centennial Commission, $7,000,000, to remain
			 available until expended: Provided, That in addition to the authority provided by section 6(g) of such Act, the World War I
			 Commission may accept money, in-kind personnel services, contractual
			 support, or any appropriate support from any executive branch agency for
			 activities of the Commission.
			IVGeneral provisions
			(including transfers of funds)
			restriction on use of funds 
			401.No part of any appropriation contained in this Act shall be available for any activity or the
			 publication or distribution of literature that in any way tends to promote
			 public support or opposition to any legislative proposal on which
			 Congressional action is not complete other than to communicate to Members
			 of Congress as described in 18 U.S.C. 1913.
				obligation of appropriations 
				402.No part of any appropriation contained in this Act shall remain available for obligation beyond the
			 current fiscal year unless expressly so provided herein.
				disclosure of administrative expenses 
				403.
				The amount and basis of estimated overhead charges, deductions, reserves or holdbacks, including
			 working capital fund and cost pool charges, from programs, projects,
			 activities and subactivities to support government-wide, departmental,
			 agency, or bureau administrative functions or headquarters, regional, or
			 central operations shall be presented in annual budget justifications and
			 subject to approval by the Committees on Appropriations of the House of
			 Representatives and the Senate. Changes to such estimates shall be
			 presented to the Committees on Appropriations for approval.
				mining applications 
				404.
				(a)Limitation of FundsNone of the funds appropriated or otherwise made available pursuant to this Act shall be obligated
			 or expended to accept or process applications for a patent for any mining
			 or mill site claim located under the general mining laws.
				(b)ExceptionsSubsection (a) shall not apply if the Secretary of the Interior determines that, for the claim
			 concerned (1) a patent application was filed with the Secretary on or
			 before September 30, 1994; and (2) all requirements established under
			 sections 2325 and 2326 of the Revised Statutes (30 U.S.C. 29 and 30) for
			 vein or lode claims, sections 2329, 2330, 2331, and 2333 of the Revised
			 Statutes (30 U.S.C. 35, 36, and 37) for placer claims, and section 2337 of
			 the Revised Statutes (30 U.S.C. 42) for mill site claims, as the case may
			 be, were fully complied with by the applicant by that date.
				(c)ReportOn September 30, 2020, the Secretary of the Interior shall file with the House and Senate
			 Committees on Appropriations and the Committee on Natural Resources of the
			 House and the Committee on Energy and Natural Resources of the Senate a
			 report on actions taken by the Department under the plan submitted
			 pursuant to section 314(c) of the Department of the Interior and Related
			 Agencies Appropriations Act, 1997 (Public Law 104–208).
				(d)Mineral ExaminationsIn order to process patent applications in a timely and responsible manner, upon the request of a
			 patent applicant, the Secretary of the Interior shall allow the applicant
			 to fund a qualified third-party contractor to be selected by the Director
			 of the Bureau of Land Management to conduct a mineral examination of the
			 mining claims or mill sites contained in a patent application as set forth
			 in subsection (b). The Bureau of Land Management shall have the sole
			 responsibility to choose and pay the third-party contractor in accordance
			 with the standard procedures employed by the Bureau of Land Management in
			 the retention of third-party contractors.
				contract support costs, prior year limitation 
			405.Sections 405 and 406 of division F of the Consolidated and Further Continuing Appropriations Act,
			 2015 (Public Law 113–235) shall continue in effect in fiscal year 2019.
				contract support costs, fiscal year 2019 limitation 
				406.Amounts provided by this Act for fiscal year 2019 under the headings Department of Health and Human Services, Indian Health Service, Contract Support Costs and Department of the Interior, Bureau of Indian Affairs and Bureau of Indian Education, Contract
			 Support Costs are the only amounts available for contract support costs arising out of self-determination or
			 self-governance contracts, grants, compacts, or annual funding agreements
			 for fiscal year 2019 with the Bureau of Indian Affairs or the Indian
			 Health Service: Provided, That such amounts provided by this Act are not available for payment of claims for contract
			 support costs for prior years, or for repayments of payments for
			 settlements or judgments awarding contract support costs for prior years.
				forest management plans 
				407.The Secretary of Agriculture shall not be considered to be in violation of subparagraph 6(f)(5)(A)
			 of
			 the Forest and Rangeland Renewable Resources Planning Act of 1974 (16
			 U.S.C. 1604(f)(5)(A)) solely because more than 15 years have passed
			 without revision of the plan for a unit of the National Forest System.
			 Nothing in this section exempts the Secretary from any other requirement
			 of the Forest and Rangeland Renewable Resources Planning Act (16 U.S.C.
			 1600 et seq.) or any other law: Provided, That if the Secretary is not acting expeditiously and in good faith, within the funding
			 available, to revise a plan for a unit of the National Forest System, this
			 section shall be void with respect to such plan and a court of proper
			 jurisdiction may order completion of the plan on an accelerated basis.
				prohibition within national monuments 
				408.No funds provided in this Act may be expended to conduct preleasing, leasing and related activities
			 under either the Mineral Leasing Act (30 U.S.C. 181 et seq.) or the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) within the boundaries
			 of a National Monument established pursuant to the Act of June 8, 1906 (16
			 U.S.C. 431 et seq.) as such boundary existed on January 20, 2001, except
			 where such activities are allowed under the Presidential proclamation
			 establishing such monument.
				limitation on takings 
				409.Unless otherwise provided herein, no funds appropriated in this Act for the acquisition of lands or
			 interests in lands may be expended for the filing of declarations of
			 taking or complaints in condemnation without the approval of the House and
			 Senate Committees on Appropriations: Provided, That this provision shall not apply to funds appropriated to implement the Everglades National
			 Park Protection and Expansion Act of 1989, or to funds appropriated for
			 Federal assistance to the State of Florida to acquire lands for Everglades
			 restoration purposes.
				timber sale requirements 
				410.
				No timber sale in Alaska’s Region 10 shall be advertised if the indicated rate is deficit (defined
			 as the value of the timber is not sufficient to cover all logging and
			 stumpage costs and provide a normal profit and risk allowance under the
			 Forest Service’s appraisal process) when appraised using a residual value
			 appraisal. The western red cedar timber from those sales which is surplus
			 to the needs of the domestic processors in Alaska, shall be made available
			 to domestic processors in the contiguous 48 United States at prevailing
			 domestic prices. All additional western red cedar volume not sold to
			 Alaska or contiguous 48 United States domestic processors may be exported
			 to foreign markets at the election of the timber sale holder. All Alaska
			 yellow cedar may be sold at prevailing export prices at the election of
			 the timber sale holder.
				prohibition on no-bid contracts 
				411.None of the funds appropriated or otherwise made available by this Act to executive branch agencies
			 may be used to enter into any Federal contract unless such contract is
			 entered into in accordance with the requirements of Chapter 33 of title
			 41, United States Code, or Chapter 137 of title 10, United States Code,
			 and the Federal Acquisition Regulation, unless—
				(1)Federal law specifically authorizes a contract to be entered into without regard for these
			 requirements, including formula grants for States, or federally recognized
			 Indian tribes; or
				(2)such contract is authorized by the Indian Self-Determination and Education Assistance Act (Public
			 Law 93–638, 25 U.S.C. 450 et seq.) or by any other Federal laws that
			 specifically authorize a contract within an Indian tribe as defined in
			 section 4(e) of that Act (25 U.S.C. 450b(e)); or
				(3)such contract was awarded prior to the date of enactment of this Act.
				posting of reports 
			412.
				(a)Any agency receiving funds made available in this Act, shall, subject to subsections (b) and (c),
			 post on the public website of that agency any report required to be
			 submitted by the Congress in this or any other Act, upon the determination
			 by the head of the agency that it shall serve the national interest.
				(b)Subsection (a) shall not apply to a report if—
					(1)the public posting of the report compromises national security; or
					(2)the report contains proprietary information.
					(c)The head of the agency posting such report shall do so only after such report has been made
			 available to the requesting Committee or Committees of Congress for no
			 less than 45 days.
				national endowment for the arts grant guidelines 
			413.Of the funds provided to the National Endowment for the Arts—
				(1)The Chairperson shall only award a grant to an individual if such grant is awarded to such
			 individual for a literature fellowship, National Heritage Fellowship, or
			 American Jazz Masters Fellowship.
				(2)The Chairperson shall establish procedures to ensure that no funding provided through a grant,
			 except a grant made to a State or local arts agency, or regional group,
			 may be used to make a grant to any other organization or individual to
			 conduct activity independent of the direct grant recipient. Nothing in
			 this subsection shall prohibit payments made in exchange for goods and
			 services.
				(3)No grant shall be used for seasonal support to a group, unless the application is specific to the
			 contents of the season, including identified programs or projects.
				national endowment for the arts program priorities 
			414.
				(a)In providing services or awarding financial assistance under the National Foundation on the Arts
			 and the Humanities Act of 1965 from funds appropriated under this Act, the
			 Chairperson of the National Endowment for the Arts shall ensure that
			 priority is given to providing services or awarding financial assistance
			 for projects, productions, workshops, or programs that serve underserved
			 populations.
				(b)In this section:
					(1)The term underserved population means a population of individuals, including urban minorities, who have historically been outside
			 the purview of arts and humanities programs due to factors such as a high
			 incidence of income below the poverty line or to geographic isolation.
					(2)The term poverty line means the poverty line (as defined by the Office of Management and Budget, and revised annually in
			 accordance with section 673(2) of the Community Services Block Grant Act
			 (42 U.S.C. 9902(2))) applicable to a family of the size involved.
					(c)In providing services and awarding financial assistance under the National Foundation on the Arts
			 and Humanities Act of 1965 with funds appropriated by this Act, the
			 Chairperson of the National Endowment for the Arts shall ensure that
			 priority is given to providing services or awarding financial assistance
			 for projects, productions, workshops, or programs that will encourage
			 public knowledge, education, understanding, and appreciation of the arts.
				(d)With funds appropriated by this Act to carry out section 5 of the National Foundation on the Arts
			 and Humanities Act of 1965—
					(1)the Chairperson shall establish a grant category for projects, productions, workshops, or programs
			 that are of national impact or availability or are able to tour several
			 States;
					(2)the Chairperson shall not make grants exceeding 15 percent, in the aggregate, of such funds to any
			 single State, excluding grants made under the authority of paragraph (1);
					(3)the Chairperson shall report to the Congress annually and by State, on grants awarded by the
			 Chairperson in each grant category under section 5 of such Act; and
					(4)the Chairperson shall encourage the use of grants to improve and support community-based music
			 performance and education.
					status of balances of appropriations 
			415.The Department of the Interior, the Environmental Protection Agency, the Forest Service, and the
			 Indian Health Service shall provide the Committees on Appropriations of
			 the House of Representatives and Senate quarterly reports on the status of
			 balances of appropriations including all uncommitted, committed, and
			 unobligated funds in each program and activity.
				prohibition on use of funds 
				416.Notwithstanding any other provision of law, none of the funds made available in this Act or any
			 other Act may be used to promulgate or implement any regulation requiring
			 the issuance of permits under title V of the Clean Air Act (42 U.S.C. 7661
			 et seq.) for carbon dioxide, nitrous oxide, water vapor, or methane
			 emissions resulting from biological processes associated with livestock
			 production.
				greenhouse gas reporting restrictions 
				417.Notwithstanding any other provision of law, none of the funds made available in this or any other
			 Act may be used to implement any provision in a rule, if that provision
			 requires mandatory reporting of greenhouse gas emissions from manure
			 management systems.
				funding prohibition 
				418.None of the funds made available by this or any other Act may be used to regulate the lead content
			 of ammunition, ammunition components, or fishing tackle under the Toxic
			 Substances Control Act (15 U.S.C. 2601 et seq.) or any other law.
				contracting authorities 
				419.Section 412 of Division E of Public Law 112–74 is amended by striking fiscal year 2019 and inserting fiscal year 2020.
				extension of grazing permits 
				420.The terms and conditions of section 325 of Public Law 108–108 (117 Stat. 1307), regarding grazing
			 permits issued by the Forest Service on any lands not subject to
			 administration under section 402 of the Federal Lands Policy and
			 Management Act (43 U.S.C. 1752), shall remain in effect for fiscal year
			 2019.
				funding prohibition 
				421.
				(a)
					None of the funds made available in this Act may be used to maintain or establish a computer
			 network unless such network is designed to block access to pornography
			 websites.
				(b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or
			 local law enforcement agency or any other entity carrying out criminal
			 investigations, prosecution, or adjudication activities.
				forest service facility realignment and enhancement act 
			422.Section 503(f) of the Forest Service Facility Realignment and Enhancement Act of 2005 (16 U.S.C.
			 580d note; Public Law 109–54) is amended by striking 2018 and inserting 2019.
				use of american iron and steel 
				423.
				(a)
					(1)None of the funds made available by a State water pollution control revolving fund as authorized by
			 section 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12) shall be
			 used for a project for the construction, alteration, maintenance, or
			 repair of a public water system or treatment works unless all of the iron
			 and steel products used in the project are produced in the United States.
					(2)In this section, the term iron and steel products means the following products made primarily of iron or steel: lined or unlined pipes and
			 fittings, manhole covers and other municipal castings, hydrants, tanks,
			 flanges, pipe clamps and restraints, valves, structural steel, reinforced
			 precast concrete, and construction materials.
					(b)Subsection (a) shall not apply in any case or category of cases in which the Administrator of the
			 Environmental Protection Agency (in this section referred to as the Administrator) finds that—
					(1)applying subsection (a) would be inconsistent with the public interest;
					(2)iron and steel products are not produced in the United States in sufficient and reasonably
			 available quantities and of a satisfactory quality; or
					(3)inclusion of iron and steel products produced in the United States will increase the cost of the
			 overall project by more than 25 percent.
					(c)If the Administrator receives a request for a waiver under this section, the Administrator shall
			 make available to the public on an informal basis a copy of the request
			 and information available to the Administrator concerning the request, and
			 shall allow for informal public input on the request for at least 15 days
			 prior to making a finding based on the request. The Administrator shall
			 make the request and accompanying information available by electronic
			 means, including on the official public Internet Web site of the
			 Environmental Protection Agency.
				(d)This section shall be applied in a manner consistent with United States obligations under
			 international agreements.
				(e)The Administrator may retain up to 0.25 percent of the funds appropriated in this Act for the Clean
			 and Drinking Water State Revolving Funds for carrying out the provisions
			 described in subsection (a)(1) for management and oversight of the
			 requirements of this section.
				midway island 
			424.
				None of the funds made available by this Act may be used to destroy any buildings or structures on
			 Midway Island that have been recommended by the United States Navy for
			 inclusion in the National Register of Historic Places (54 U.S.C. 302101).
				john f. kennedy center reauthorization
				425.Section 13 of the John F. Kennedy Center Act (20 U.S.C. 76r) is amended by striking subsections (a)
			 and (b) and inserting the following:
				
					(a)Maintenance, Repair, and SecurityThere is authorized to be appropriated to the Board to carry out section 4(a)(1)(H), $24,490,000
			 for fiscal year 2019.
					(b)Capital ProjectsThere is authorized to be appropriated to the Board to carry out subparagraphs (F) and (G) of
			 section 4(a)(1), $16,800,000 for fiscal year 2019..
				local cooperator training agreements and transfers of excess equipment and supplies for wildfires 
				426.The Secretary of the Interior is authorized to enter into grants and cooperative agreements with
			 volunteer fire departments, rural fire departments, rangeland fire
			 protection associations, and similar organizations to provide for wildland
			 fire training and equipment, including supplies and communication devices.
			 Notwithstanding 121(c) of title 40, United States Code, or section 521 of
			 title 40, United States Code, the Secretary is further authorized to
			 transfer title to excess Department of the Interior firefighting equipment
			 no longer needed to carry out the functions of the Department’s wildland
			 fire management program to such organizations.
				infrastructure
				427.
				(a)For an additional amount for Environmental Protection Agency—Hazardous Substance Superfund, $43,000,000, of which $38,000,000 shall be for the Superfund Remedial program and $5,000,000
			 shall be for the Superfund Emergency Response and Removal program, to
			 remain available until expended, consisting of such sums as are available
			 in the Trust Fund on September 30, 2018, as authorized by section 517(a)
			 of the Superfund Amendments and Reauthorization Act of 1986 (SARA) and up
			 to $43,000,000 as a payment from general revenues to the Hazardous
			 Substance Superfund for purposes as authorized by section 517(b) of SARA.
				(b)For an additional amount for Environmental Protection Agency—State and Tribal Assistance Grants, for environmental programs and infrastructure assistance, including capitalization grants for
			 State revolving funds and performance partnership grants, $670,000,000 to
			 remain available until expended, of which—
					(1)$300,000,000 shall be for making capitalization grants for the Clean Water State Revolving Funds
			 under title VI of the Federal Water Pollution Control Act; and of which
			 $300,000,000 shall be for making capitalization grants for the Drinking
			 Water State Revolving Funds under section 1452 of the Safe Drinking Water
			 Act;
					(2)$30,000,000 shall be for grants for small and disadvantaged communities authorized in section 2104
			 of the Water Infrastructure Improvements for the Nation Act (Public Law
			 114–322);
					(3)$25,000,000 shall be for grants for lead testing in school and child care program drinking water
			 authorized in section 2107 of the Water Infrastructure Improvements for
			 the Nation Act (Public Law 114–322);
					(4)$15,000,000 shall be for grants for reducing lead in drinking water authorized in section 2105 of
			 the Water Infrastructure Improvements for the Nation Act (Public Law
			 114–322).
					(c)For an additional amount for Environmental Protection Agency—Water Infrastructure Finance and Innovation Program Account, $53,000,000, to remain available until expended, for the cost of direct loans, for the cost of
			 guaranteed loans, and for administrative expenses to carry out the direct
			 and guaranteed loan programs, of which $3,000,000, to remain available
			 until September 30, 2020, may be used for such administrative expenses: Provided, That these additional funds are available to subsidize gross obligations for the principal amount
			 of direct loans, including capitalized interest, and total loan principal,
			 including capitalized interest, any part of which is to be guaranteed, not
			 to exceed $6,100,000,000.
				policies relating to biomass energy 
			428.To support the key role that forests in the United States can play in addressing the energy needs
			 of the United States, the Secretary of Energy, the Secretary of
			 Agriculture, and the Administrator of the Environmental Protection Agency
			 shall, consistent with their missions, jointly—
				(1)ensure that Federal policy relating to forest bioenergy—
					(A)is consistent across all Federal departments and agencies; and
					(B)recognizes the full benefits of the use of forest biomass for energy, conservation, and responsible
			 forest management; and
					(2)establish clear and simple policies for the use of forest biomass as an energy solution, including
			 policies that—
					(A)reflect the carbon-neutrality of forest bioenergy and recognize biomass as a renewable energy
			 source, provided the use of forest biomass for energy production does not
			 cause conversion of forests to non-forest use;
					(B)encourage private investment throughout the forest biomass supply chain, including in—
						(i)working forests;
						(ii)harvesting operations;
						(iii)forest improvement operations;
						(iv)forest bioenergy production;
						(v)wood products manufacturing; or
						(vi)paper manufacturing;
						(C)encourage forest management to improve forest health; and
					(D)recognize State initiatives to produce and use forest biomass.
					clarification of exemptions 
			429.None of the funds made available in this Act may be used to require a permit for the discharge of
			 dredged or fill material under the Federal Water Pollution Control Act (33
			 U.S.C. 1251 et seq.) for the activities identified in subparagraphs (A)
			 and (C) of section 404(f)(1) of the Act (33 U.S.C. 1344(f)(1)(A), (C)).
				small remote incinerators 
				430.None of the funds made available in this Act may be used to implement or enforce the regulation
			 issued on March 21, 2011 at 40 CFR part 60 subparts CCCC and DDDD with
			 respect to units in the State of Alaska that are defined as small, remote incinerator units in those regulations and, until a subsequent regulation is issued, the Administrator shall
			 implement the law and regulations in effect prior to such date.
				recreation fees
				431.
				Section 810 of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6809) shall be applied by
			 substituting October 1, 2020 for September 30, 2019.
			432.(a)None of the funds appropriated or otherwise made available under this Act may be used by the
			 Department of the Interior, the Environmental Protection Agency, the
			 Forest Service, the Indian Health Service, or the Smithsonian Institution
			 to acquire telecommunications equipment produced by Huawei Technologies
			 Company, ZTE Corporation or a high-impact or moderate-impact information
			 system, as defined for security categorization in the National Institute
			 of Standards and Technology’s (NIST) Federal Information Processing
			 Standard Publication 199, ‘‘Standards for Security Categorization of
			 Federal Information and Information Systems’’ unless the agency has—
					(1)reviewed the supply chain risk for the information systems against criteria developed by NIST to
			 inform acquisition decisions for high-impact and moderate-impact
			 information systems within the Federal Government;
					(2)reviewed the supply chain risk from the presumptive awardee against available and relevant threat
			 information provided by the Federal Bureau of Investigation and other
			 appropriate agencies; and
					(3)in consultation with the Federal Bureau of Investigation or other appropriate Federal entity,
			 conducted an assessment of any risk of cyber-espionage or sabotage
			 associated with the acquisition of such system, including any risk
			 associated with such system being produced, manufactured, or assembled by
			 one or more entities identified by the United States Government as posing
			 a cyber threat, including but not limited to, those that may be owned,
			 directed, or subsidized by the People’s Republic of China, the Islamic
			 Republic of Iran, the Democratic People’s Republic of Korea, or the
			 Russian Federation.
					(b)None of the funds appropriated or otherwise made available under this Act may be used to acquire a
			 high-impact or moderate impact information system reviewed and assessed
			 under subsection (a) unless the head of the assessing entity described in
			 subsection (a) has—
					(1)developed, in consultation with NIST and supply chain risk management experts, a mitigation
			 strategy for any identified risks;
					(2)determined, in consultation with NIST and the Federal Bureau of Investigation, that the acquisition
			 of such system is in the vital national security interest of the United
			 States; and
					(3)reported that determination to the Committees on Appropriations of the House of Representatives and
			 the Senate in a manner that identifies the system intended for acquisition
			 and a detailed description of the mitigation strategies identified in (1),
			 provided that such report may include a classified annex as necessary.
					This Act may be cited as the Department of the Interior, Environment, and Related Agencies Appropriations Act, 2019.
			
	
		June 14, 2018
		Read twice and placed on the calendar
	
